 In the Matter of THE CLEVELAND GRAPHITE BRONZE COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA,CIO andMECHANICSEDUCATIONAL SOCIETY OF AMERICA, LOCAL No. 5 (PARTY TO A CON-TRACT)Case No. 8-C-1986.-Decided December 10, 1547Mr. John A. Hull,for the Board.Smith, Bellamy, Dill and Hopkins,byMessrs. Melville Reese Dill,Glen 0. Smith,andDavid Hopkins,of Cleveland, Ohio, for the re-spondent.Mr. Steve Sabo,of Cleveland, Ohio, for the CIO.DECISIONANDORDEROn December 16, 1946, Trial Examiner R. N. Denham issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the respondent filed excep-tions to the Intermediate Report and a supporting brief.On October9, 1947, the Board heard oral argument at Washington, D. C. Onlythe respondent appeared and participated in the oral argument.The Board has reviewed the rulings made by the Regional Directorbefore the hearing and by the Trial Examiner at the hearing, andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the exceptionsand brief of the respondent, the oral argument, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions and modificationsdiscussed herein.'IThose provisions of Section 8 (1) and (3) of the National Labor Relations Act, whichthe Trial Examiner herein found were violated,are continued in Section 8 (a) (1) and 8(a) (3) of the Act as amended by the Labor Management Relations Act, 1947.75 N. L. R B., No. 61.481 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Trial Examiner found that the respondent unlawfully dis-criminated against employees Leonard Bosco, John Al. Fajack, KarlRitter, Frank B. Galka, Anthony Petrovick, Samuel Genshaw, andEthel Harris.With this finding we agree.Of the 9 employees sus-pended on May 24, 1946, 2-Galka and Harris-were president andsecretary, respectively, of the CIO local in the plant; 5 others-Bosco,Fajack, Ritter, Petrovick and Genshaw-were active supporters of theCIO; and 2-Perry and Felice-had seriously compromised their loy-alty to MESA in the eyes of MESA's oflicialdoni by canceling theirdues check-off authorizations in behalf of MESA and, in the case ofPerry, by obtaining and turning into the respondent's personnel officeapproximately 200 dries check-off cancelations by other employees dar-ing the 3-week period preceding the date of the suspensions.' It isthus apparent that every one of the 9 suspended employees was eithera professed or a suspected CIO supporter.Not a single employee ofapparent unquestioned loyalty to MESA was included among thegroup of disciplined employees.There is no apparent reason, in theabsende of discrimination, why the composition of the suspended groupof employees should have been so heavily weighted against the CIO.There is no evidence that the number of CIO adherents exceeded thoseof MESA,' or that the former violated company rules more frequentlythan did the supporters of MESA.Under these circumstances, themarked disproportion of real or suspected anti-MESA employees inthe group selected for suspension is persuasive evidence of cliscrini-ination.4The respondent's failure and reluctance to detail the conduct of thecomplainants responsible for their suspension reinforces the inferenceof discrimination.Thus, the suspended employees were advised inonly the most general terms as to the reason for the disciplinary ;actionnow MESA's officials regarded Perry and Felice is apparent diem a report b3 Perr y ofitconversation withMatthew Smith 3 days after the suspension,Pei iv and Felicehad gone to see Smith to enlist his aid in restoring them to their jobsSmith asked whythe two men had canceled their dues check-off authorizationPerry replied that theyhoped in this way to get better representation from the stewardsSmith answered "thathadn't been the way it looked to him because there was so many people that drew out allat one time, it looked like it was some kind of a timing device to aid ,mother UnionPercy and Felice finally convinced Smith that he was wrong in his interpretation3No figures are available as to CIO and MESA support at the time in questionhow-ever, at the oral argument counsel tor the respondent reterled to the fact that MESA hadwon a consent election held in January 1947 to deter mine whether the employees desnedto be represented by MESA or the CIOThe Board's records (Case No 8-It-2148) showthat MESA won the election by a vote of 1753 to 1295 and was certified by the Board onJanuary 28. 1947aSeeN L It B y 1V C Ilachelder.120 F (2d) 574. 578 (C C A 7)N L P B v.Sanely hill liencCBrass Works,decided November 5. 1947. 165 F (2c1) 660 (C C A 2) ;Hamilton-BrownShoeCompany v N L BB . 104 F (2d) 49 53 (C C AS) , F 1V1Vool¢coitlo Company NN L R B,121 F (2d) 658. 661 (C C A 2)N I, 11 B v.Aladdin Itiadustrics, hat,125 F (2d) 377, 389 (C C A 7). THE CLEVELANDGRAPHITE BRONZE COMPANY483taken against them.5Several asked for a further explanation, butYoung, the personnel manager, refused to give any. Soibe of the sus-pended employees apphecl for unemployment insurance. The respond-ent protested their claims but, when requested by the State of Ohio togive the reason for the suspensions, declined to do so. The claims werethen allowed, the claimants serving only the normal waiting period.'In the salve way, the respondent made no attempt at the hearing to havethe department supervisors immediately responsible for selecting theemployees to be suspended, explain or justify their choices.'But if there existed any doubt that the respondent was not holdingthe balance even between the CIO and MESA in effecting the suspen-sions, that doubt was dispelled by the respondent's treatment ofMESA's squad which was responsible for the eviction on June 7, 1946,of employees Gall, Laidig and Saggio. It is difficult to imagine amore arrogant assumption of managerial prerogative or a more fla-grant violation of p] ant rules than this act by the MESA squad.Yetthe respondent took no disclipunary action against the known perpe-trators of this action, although only 2 weeks earlier, in implementinga new and determined policy to restrict union activities to the em-ployees' own time, it had suspended indefinitely a group ofCIOad-herents for allegedly carrying on union activity on company time.Accordingly, we find, as did the Trial Examiner, that the respondentunlawfully discriminated against employees Leonard Bosco, John M.Fajack, Karl Ritter, Frank B. Galka, Anthony Petrovick, SamuelGenshaw and Ethel Harris, and that it has thereby discouraged mem-SThis does not appear to be true with respect to Felice9 The decision of the Ohio Bureau of Unemployment Compensation in the case ofLeonard Bosco reads as follows :Upon ieconsideiation of this claim as provided in Section 1346-4 of the GeneralCode, we find as followsIsscn,Cause of unemploymentFACTS Claimant was suspended by The Cleveland Graphite Bronze Co , Inc. onMay 24, 1946, for an indefinite period.This employer has refused to divulge to theBureau reasons for claimant's suspensionIn the absence of any evidence thatclaimant was suspended for just cause it will be held that he is entitled to a validclaim without disqualificationHowever, the Trial Examiner did question two of these supervisors, McKinley andSwift, as to their selectionsBoth gave unconvincing explanations of their actionsMcKinley, who was responsible for the suspension of employee Ritter, testified that hisrecommendation was based not on peisonal knowledge of Ritter's actions but on reportslie had been receiving from his subordinate supervisors "and not necessarily on the thirdshift" (Ritter worked on the thud shift) that Ritter was doing a lot of talking withpeople coming through his departmentMcKinley was unable to give the names of thesupervisors from whom lie had received these reports, but admitted that they had not comefrom Ritter's foremanSwitt testified that lie was responsible for the selection of employeeHarris, secieLUy of the CIO local in the plant. Shutt stated that lie had decided onHarris, n ithout consulting her foreman, on the basis of daily reports lie had been receivingIle had selected Harris "as a natter of judgment, as a person in the inspection departmentwho had been somewhat troublesome "When asked what Harris had done, Swift at firstreplied that lie didn't remember and then said, "Well, its the usual type of things, objectingto working with other girls and causing the boss a few headaches back in the inspectiondepartment."766972--4S-vol. 75-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership in the CIO, and interfered with, restrained, and coerced itsemployees in.the exercise of the rights guaranteed in Section 7 of theAct.,2.The Trial Examiner has found the respondent responsible for theJune 7 eviction of employees Gall, Landig and Saggio.We do notagree.The respondent had no foreknowledge that these evictionswould take place.None of its supervisors participated in the evictions.The squad did not advertise its purpose.While some of the respond-ent's supervisors must have observed the squad's progress through theplant, no inference of knowledge of the squad's intent can be drawnfrom this fact, inasmuch as Gall, Landig and Saggio did not them-selves suspect the squad's design.8Finally, the respondent acted withreasonable promptitude in restoring the evicted employees to theirjobs and in guaranteeing them protection from further molestation.Under these circumstances, we are unable to agree with the TrialExaminer that the respondent was responsible for the eviction of Gall,Landig and Saggio.sAccordingly, we shall dismiss the complaintinsofar as it alleges that the respondent discriminated against thesethree employees.3.The Trial Examiner has found that the respondent dischargedRobert Bosco because of his membership in, and activity in behalf of,the CIO, and to avoid offense to MESA, and not because of the unsatis-factory character of his service or the Linhart incident, the reasonsalleged by the respondent.Bosco had worked for approximately 6years under the supervision of Superintendent Swift, the man re-sponsible for his discharge. Swift described Bosco from a workman'sstandpoint as "In production or quantity he is average; in quality heis below average." Swift also related the following incidents involvingBosco which were factors, together with the Luihart affair, in hisdecision to discharge Bosco :(a) In the latter part of 1943, Bosco got into such a heatedargument with another employee in the group of employees withwhom we was working, that Swift had to intervene to prevent afight between the two.(b)One Saturday in December 1944, Bosco and anotheremployee named Pace, whose regular jobs were that of punchpress operators, were temporarily assigned to operate lathes be-cause of a shortage of material for the punch presses.About 2IThus, employee Gall testified that, when asked to go along with the MESA group, "Ifigured they might take me down to their headquarters downstairs, and I didn't see anyharm, and I started with them " It was not until he was outside the plant that he learnedliewas being evicted.Cf.Matter of Fred P. Weissman Company,69 N. L. R. B. 1002, 71 N. L R. B 147. THE CLEVELAND GRAPHITE BRONZE COMPANY485hours before quitting time, Pace's lathe job ran out.Meanwhile,itsupply of material for the punch presses had accumulated andPace was returned to the operation of his punch press by theforeman in charge. Bosco was kept on the lathe both because hisjob had not run out and because he was a more experienced latheoperator than Pace.Bosco very vigorously objected to the factthat Pace and not he had been reassigned to the punch presses forthe remainder of the day, appealed to his union steward, whodeclined to take the matter up as a grievance, then to his foremanand finally to Swift who justified the action of his foreman inregard to Pace as equitable. Swift reported the matter to thelabor relations department because he considered the incident aspecial one.(c) In February 1945, another Bosco-Pace incident similar tothat of the previous December occurred. Pace was a very nervousman and had to be moved to another department because of thisdispute.This time,- Swift made note of the fact that, if he hadany more disturbances from Bosco, disciplinary action would haveto be taken against him 10(d) In February 1946, contrary to the instructions on his ma-chine, Bosco filled his pans from 40 to 50 percent too full.Bythis action Bosco was enabled to save the time necessary to re-place the pans and thus could increase his production and hisearnings.Swift reprimanded Bosco for this occurrence.(e) In July 1946, Bosco made an abnormal amount of scrapin a lot of 2,000 pieces which he had manufactured.Bosco ad-mitted his responsibility for this action when it was brought tohis attention.(f)On August 20, 1946, the Linhart incident occurred.We are not persuaded, as was the Trial Examiner, that Bosco wasdischarged because of his membership in, and activity in behalf of,the CIO and to avoid offense to MESA. Accordingly, we shall dis-miss the complaint, insofar as it alleges that the respondent discrimi-natorily discharged Robert Bosco.4.The Trial Examiner has found that, by the suspensions of May24, 1946, the evictions of June 7, 1946, and the discharge of RobertBosco, the respondent, in effect, warned, urged, persuaded, and ordered10After Keaveny learned of Swift's decision to discharge Bosco, Keaveny told Bosco,according to the latter,that Bosco was in trouble and referred back"to the case of BobPace and upsetting the committee and the stewards and the foremen and everybody elsethere "The Trial Examiner has construed that part of the statement which refers toupsetting the committee,the stewards,the foremen and everybody else as referring to thesituation which had existed during the early months of the year,when Bosco was thecenter of the election disturbances.Actually, Keaveny was referring to the disturbancescaused by the Bosco-Pace incidents 486DECISIONSOF NATIONALLABOR RELATIONS BOARDits employees to join or continue their membership in MESA, andto assist and support that organization and advised, urged, andwarned its employees to refrain from becoming members of the CIO,and from engaging in activities in behalf of the CIO, thereby vio-lating Section 8 (1) of the Act.Although we have reversed the TrialExaminer's findings as to the June 7, 1946, evictions and the dischargeof Robert Bosco, the necessary effect of the May 24 discriminatorysuspensions of leading CIO supporters was to encourage member-ship in MESA and to discourage membership in the CIO.This effectwas reinforced by the respondent's failure to take any disciplinaryaction against the MESA squad following the June 7 evictions.De-spite the fact that the respondent was not responsible for the evic-tions, its failure to discipline the employees who were known to have,taken part in them, when considered in connection with the earliersuspensions of prominent CIO adherents, could not but affirm, in the,eyes of the employees, the meaning of the May 24 suspensions.Ac-cordingly, we find that by the May 24,1946, suspensions and the failureto take any disciplinary action against the perpetrators of the June 7,1946, evictions, the respondent unlawfully encouraged membershipin MESA and discouraged membership in the CIO, and thereby inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, The ClevelandGraphite Bronze Company, Clevelnd, Ohio, and its officers, agents.successors, and assigns shall:1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,CIO, or in any other labor organization of its employees, orencouraging membership in Mechanics Educational Society of Amer-ica, Local No. 5, or in any other labor organization of its employees,by suspending or laying off any of its employees, or in any othermanner discriminating in regard to their hire or tenure of employ-ment, or any term or condition of their employment;(b) Interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, as amended,by applying different standards for the imposition of disciplinaryaction against employee members of one labor organization thanagainst employee members of another labor organization. THE CLEVELAND GRAPHITE BRONZE COMPANY4872.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act:(a)Make whole Leonard Bosco, John M. Fajack, Karl Ritter,Frank B. Galka, Anthony Petrovick, Samuel Genshaw and EthelHarris, for any loss of pay that they may have suffered because of theirdiscriminatory suspension from employment between May 24, 1946,and July 19, 1946, by payment to each of them of a sum of money'equal to the amount which he or she normally would have earned aswages during such period, less his or her net earnings, if any, duringthe same period;(b) Post at its plant in Cleveland, Ohio, copies of the notice attachedhereto and marked "Appendix A." 11 Copies of such notice, to befurnished by the Regional Director for the Eighth Region shall,after being duly signed by an authorized representative of the re-spondent,be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notice is not altered, defaced, orcovered by any other material ;(c)Notify the Regional Director for the Eighth Region in writing,within ten (10) clays from the date of this Order, what steps the re-spondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,insofar as it allegesthat the respondent discriminatorily terminated the employment ofemployees Stephen Gall,Frank Landig, William Saggio,FlorenceKmet, William E. Bagshaw and Robert Bosco, in violation of Section8 (3) of'the Act, and that the respondent contributed financial sup-port to MESA and questioned employees as to their union member-ship in violation of Section 8 (1) of the Act, be, and it hereby is,dismissed.MEMBER GRAY took no part in the consideration of the above De--cision and Order.APPENDIXANOTICE TO ALL EMPLOYEESPursuant to a Decisionand Order of the National LaborRelationsBoard, and in order to effectuate the policiesof the National LaborRelationsAct, we hereby notifyour employees that :In the event that this Order is enforced by decree of a Circuit Court of Appeals, theresha11 be inserted before the words "A Decision and Cu der,"the words"A Decree of theUiutedStates Circuit Court of Appeals Enforcing" 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTdiscouragemembershipin INTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS or AMERICA, CIO, or in any other labor organization ofour employees, or encourage membership in MECHANics EDUCA-TIONAL SOCIETY OF AMERICA, LoCAL No. 5, or in any other labororganization of our employees, by suspending or laying off anyof our employees, or in any other manner discriminating in regardto their hire or tenure of employment, or any term or condition oftheir employment.WE WILL NOT interfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Section 7 of the Act,as amended, by applying different standards for the impositionof disciplinary action against employee members of one labor or-ganization than against employee members of another labororganization.WE WILL MAIcE WHOLE the employees named below for any lossof pay that they may have suffered because of their discriminatorysuspension from employment between May 24, 1946, and July 19,1946.Leonard BoscoAnthony PetrovickJohn M. FajackSamuel GenshawKarl RitterEthel HarrisFrank B. GalkaTHE CLEVELAND GRAPHITE BRONZE COMPANY,By --------------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTJohn A. Hull, Esq.,of Cleveland, Ohio, for the Board.Steve Sabo,International Representative, of Cleveland, Ohio, for the Union.Smith, Bellamy, Dill and IZopkins,of Cleveland, Ohio, byMelville Reese Dill,Esq, Glen 0. Smith, Esq,andDavid Hopkins, Esq,for the respondentSTATEMENT OF THE CASEUpon a second amended charge filed September 10, 1946, by InternationalUnion, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, CIO, herein called the CIO, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Eighth Region (Cleveland,Ohio), issued its complaint dated September 10, 1946, against The ClevelandGraphite Bronze Company, of Cleveland, Ohio, herein called Respondent, alleg-ing that Respondent had engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) of the National THE CLEVELAND GRAPHITE BRONZE COMPANY489'Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of the com-plaint together with copies of the second amended charge and notice of hearingthereon were duly served, on September 10, 1946, upon Respondent, the CIO, andupon Mechanics Educational Society of America, Local No. 5, herein calledMESA, as a party to a contract involved in these proceedings.With respect to unfair labor practices, the complaint alleges, in substance, thatsince December 1, 1944, Respondent, through its officers, agents, and employees,has engaged in a plan and a continuous course of conduct which has interferedwith, restrained, and coerced its employees in the exercise of the right to self-organization, to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aid or protection,in that Respondent has: (a) urged, persuaded, and ordered its employees to joinor continue their membership in MESA and to assist the aforesaid organizations;(b) contributed financial support to MESA and otherwise assisted and supportedit; (c) questioned its employees with reference to their membership in or ac-tivities on behalf of the CIO; and (d) advised, urged, and warned its employeesto refrain from becoming members of the CIO or engaging in activities on behalfof the organization ; that on May 24, 1946, Respondent terminated the employ-ment of seven named employees whom it subsequently reinstated ; that on June7, 1946, Respondent terminated the employment of three named employees whomit subsequently reinstated, and that on three separate dates between August 2and August 22, terminated the employment of three named employees, all suchterminations being made because the employees had become members of andexercised activity in behalf of the CIO, and that since such dates, Respondenthas refused to reinstate the three employees last referred to.Prior to the date set for the hearing on the complaint, MESA petitioned theBoard for continuance thereof, which petition was denied.Pursuant to the notice above referred to, a hearing was held at Cleveland,Ohio, between October 7, 1946, and October 18, 1946, before the undersigned, R. N.Denham, a Trial Examiner duly designated by the Chief Trial ExaminerTheBoard and Respondent were represented by counsel, and the CIO by its Inter-national Representative.MESA entered no appearance nor was there at anytime during the hearing anyone present to represent that organizationAll,parties who appeared herein participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and introduce,evidence pertinent to the issues.At the opening of the hearing, Respondent moved for a continuance on sub-stantially the same grounds as those originally advanced by MESA, to wlnclbmotion was attached an affidavit stating that it would be impossible for Re-spondent to proceed with its defense against the complaint in the absence ofMathew Smith, the National Secretary of MESA, who was then out of the cityand who had instructed the officers and members of his union to refuse to appearat the hearing scheduled to begin October 7; and if subpenaed, to refuse to testify.Counsel for Respondent was reminded by the Trial Examiner that the Board'is prepared`to issue subpenas for any witness required by any of the parties forthe proper presentation of evidence on its behalfCounsel for Respondent an-nounced reluctance to utilize the subpena power of the Board to compel attend-ance of representatives of.MESA as witnesses. The motion for continuance wasdenied, whereupon Respondent filed its answer admitting the allegations of thecomplaint with reference to its corporate existence and the character and extentof the business done by it, and admitting that the CIO and MESA are labor 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizations within the meaning of the Act, but denying all the allegations ofthe complaint pertaining to the commission of any.unfair labor practiceAt the close of all the testimony, the motion of counsel for the Board to conformthe pleadings to the proof for the correction of names, dates, and other mattersnot going to the issues, was granted.Both at the conclusion of the presentationof the Board's case-in-chief and at the conclusion of all the evidence, counsel forRespondent moved to dismiss the complaint for failure of proof. The motionswere and are now denied. Oral arguments to the Trial Examiner were waived,as was the privilege of filing with the Trial Examiner proposed findings of factor briefs.On the basis of the foregoing and upon the entire record, having seen andobserved the witnesses and examined the exhibits offered anal received in evidence,the undersigned now makes the following :0FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, The Cleveland Graphite Bronze Company, is an Ohio corporationwith its offices and plant located at Cleveland, Ohio, where it is engaged in themanufacture of bearings and bushings for automotive equipment and other similarpurposes.During the calendar year 1945, a substantial amount of raw materialsutilized by the company, consisting of steel, copper, bronze, and cadmium, origi-nated from points outside the State of Ohio.During the same period the com-pany's sales were valued at in excess of $10,000,000, of which a substantial amountconsisted of products sold and shipped outside the State of Ohio.Respondentadmits that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, CIO, and the Mechanics Educational Society of America,Local No. 5, are labor organizations admitting to membership employees of Re-spondent.III.THE ALLEGED UNFAIR LABOR PRACTICESThe settingRespondent manufactures sleeve bearings and cylindrical bushings for use inmotors and diesel engines, and is the major source of supply of these articles foralmost the entire automobile industry in the United States, as well as the farmimplement and diesel engine manufacturing industry. Its plant in Cleveland is anew structure of ultra modern design and lay-out, being a group of four or fiveone-story buildings connected either by passage ways or tunnels and covering afloor space of approximately 17 acres. It is situated on a 71-acre tract on theedge of Cleveland and sits back from the street about 100 to 150 yardsThe mainplant has a frontage of 400 feet or more facing the street and extends back fromthat point about 1,000 feet, with the other smaller buildings connecting with itas has been heretofore mentioned.Bearings,in the main,as well as the bushings,are processed from strips ofsteel or bronze heavily coated with appropriate bearing metal.Almost all thesteps of manufacture, with the exception of a few boring or drilling operations,are of the punch pressvariety; that is to say, pieces of appropriate length are THE CLEVELAND GRAPHITE BRONZE COMPANY491cut off in a press from a roll of strip metal;they are shaped to their forms invarious other presses;blocks and oil grooves are cut in them at other machines ;the edges are trimmed in still other machines,and the final broaching finish isgiven them in still another operation after whichthey aresubjected to varioustreatments and inspections before being ready for shipmentApproximately onemillion pieces are finished daily through the shop.Such a flow of material is, ofnecessity,exceptionally rapid,and the requirement for concentrated attention bythe operators,and uninterrupted production in order to maintain the flow, isobvious.The Respondent employsabout 3500 production workers atthis timeand is operating three S-hour shifts per day,with the dayshift employing thegreatest number of the three.Respondent'sproduction operations are divided into departments which in-clude Thinwall Department,BushingDepattment,Diesel Department,AircraftDepartment,Ford Department,Casting Department,Hot Metals Department,and the toolroomEachdepartment is presided over by a superintendentunder whom there is a general shift foreman foreachshiftThe sections ofrelated operationsin each department are supervisedby job foiemenTheiroperations are, in turn,further broken down into what are known as machinecenters,being groups of machinesdoinga similartype ofworkThis subdivisionarises fromthe fact that,since most of the operationsinvolve the use ofcuttingor shaping tools and dies which must be maintained at a high degree of pre-cision, they are thus organized so that each machine center may be served byone or more set-up men who are charged with responsibility for keeping themachines in adjustment,and set with the appropriate tools to perform the jobthen going through that machine center.Each machine shift has its own staff ofset-up men who are constantly in attendance on the machines assigned them.These employees are not supervisory in character,and have no authority usuallyincident to a supervisory employee ; they may advise an employee in the use ofhis machine,but are not required to do so. Their job responsibility is for theproper tooling of the equipment,and its adjustment and maintenance of adjust-ment.The machines themselves are operated by employees whose chief attributeis the manual dexterity with which they place the pieces in the machines andremove them after the operation has been completed. There is evidence toindicatethat some operators will handle as high as 20,000 such pieces in thecourse of a single shiftMESA in the plantIn about 1932, the toolroom was organized by Mechanics Educational Societyof America, then and now under the leadership of Mathew S'nutli,l who carriesthe title of Executive Secretary. Since 1932 Respondent has bargained withMESA as the representative of the employees in the toolroom. In. 1935 a smallgroup of production employees, including Austin Keaveny, then a machine opera-tor but now the assistant personnel director, undertook to organize the productionemployees under the banner of MESA and sometime during that year, havingsucceeded in effecting a substantial organization, procured a charter from MESAfor a production workers localSometime thereafter, the toolroom local andthe production local were combined and at all times since then have representedall the hourly rated employees.Keaveny promptly became an active unionmember and served as vice president and chairman of the shop committee during'Referred to generallyas Matt Smith. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARD1935, 1936, and 1937 when he resigned as an officer in some disagreement withthe general operation of MESA. From then until a lay-off to which he wassubjected in December of that year, Keaveny maintained his membership buttook no active part in union affairs.He returned to work in August 1938, butdid not renew his membership in MESA, and in February 1939 was advancedto a salaried position in the production department where he remained until 1941when lie was transferred to the Personnel Department as an assistant to the thenpersonnel manager, a Mr. Sadler.He still serves as assistant- personnel director,now under Merrill A. YoungUnder the organizational set-up of MESA, and the provisions of its contractwith Respondent, Local 5 has functioned under the normal complement ofofficers elected at intervals by the rank and file membershipThese electionsalso embrace the selection of an executive board and a member to serve ontheNational Advisory Council of MESA, which apparently is a group ofrepresentatives from each local, functioning in conjunction with Mathew Smith'soffice with reference to over-all union matters and also in connection with certaintypes of disputes within the locals 2The official group thus elected appears toconstitute the internal administration of the Union.The administration ofthe contract, and the relations of the employees with Respondent, appear tohave been almost exclusively within the hands of the -stewards and the shopcommittee, who were independently selected.Under the bylaws as they existed until the middle of 1946, each of the variousdepartments of the shop elected a designated number of stewards who functionedin the manner ordinarily common to stewards in production plants. Thesesteward groups, however, selected from their own number in each departmenta chief steward who served as a member of the shop committee from that,department; the shop committee as thus constituted, selected from its numbera chairman who devoted his entire time to the affairs of the Union, and waspaid full time by Respondent as though he were on a production basis. Thereis some indication that in addition to the compensation received by him fromthe Company, he also received substantial allowances from the Union.The termsof the stewards, shop committeemen, and chairman of the shop committeeappear to have been for indefinite periods, with the shop committeemen subjectto recall at any time by the departments from which they respectively werechosen.For several years, Henry Mickelbrink has occupied the post of chair-man of the shop committee, and in that capacity has dictated most of the localrelations of the Union with Respondent, although on major mattersand some.apparentlyminor ones, the Union's spokesman has almost invariably beenMatt Smith.The record reflects little concerning the relations of Respondent with MESA,up to late 1945, beyond generalities from which one cannot but infer that MattSmith dictated, in a somewhat arbitrary fashion, the policies and activities ofMESA; that he was difficult to deal with and dangerous to oppose ; that hisdemands often were high handed, and that, because of his threats of reprisalsand his ability to apply them, Respondent's attitude generally was to appeaseMESA rather than to opposeits demandswith any substantial degree of finality.When MESA first began to represent the production employees, the set-upmen, who were on a salary and not an hourly basis, were not included in the2MESA did notappear at the hearing and no copy of its constitution or bylaws wasmade available.These findings are based on the descriptive testimony of employees whohad served in various official capacities. THE CLEVELAND GRAPHITE BRONZE COMPANY493bargaining unit because of their salaried status.However, as time went on,MESA more or less automatically included them in their bargaining operationsand at some date not fixed by the record, eventually made an agreement withRespondent which included them within the bargaining unit notwithstandingtheir salaried status, but with an understanding that if the inclusion of hourlyrated and salaried employees in the same unit proved unsatisfactory, sucharrangement would either be abandoned or the set-up men would be changedover from their salaried basis to an hourly rate.This change-over did, in fact,come later and formed part of the background out of which this case arises.During the war, with greatly increased employment in the plant, a large num-ber of the set-up men, who are highly skilled mechanics, became job foremen tomeet the increased requirements for supervision of the expanded productionstaff.With V-J Day, and the accompanying contraction of staff, the problemof reconversion from war production to commercial production necessitated a re-versal of this process and revision of the duties of many of these foremen-set-upmen.Under the contract between MESA and Respondent, seniority was recognized,but not as a controlling factor in matters pertaining to transfers, promotions,demotions, etc. ; and in the reconversion adjustments, considerable dissatisfactionwas created among the former set-up men who were demoted to their old jobs,and among the newly created set-up men who were demoted to their old positionsof operators.The question of this seniority became acute in late October orearly November 1945, at which time the set-up men struckAt first, the strikewas confined to that group alone and was not recognized by MESA for severalclays ; but within a short period, MESA gave the strike its support, resulting ina complete shut-down for a period of almost 2 months during which time MESA,under the leadership of Matt Smith, engaged in negotiating for a new contractand a 10 cent per hour increase in wavesThe contract arising from these nego-tiations provided for the wage increases and also placed the set-up men on anhourly rated basis, but on the question of seniority, which was the major issueof the strike, the agreement confirmed the Company's position with reference toseniority and its application, and resulted in no gain for the set-up men on theircontentions.The MESA-CIO controversy beginsDuring the past 2 or 3 years, the CIO has made some intermittent effort toobtain representation of the employees at Respondent's plant, but apparentlywith little success.On January 5, 1946, after the new contract between MESAand Respondent had been made public, the set-up men called a meeting for thepurpose of studying and discussing its provisions, many of which were whollyunsatisfactory to them.Arrangements were also made whereby Steve Sabo, theInteinational Representative of the CIO, attended the meeting and discussed thecontract and the CIO with those in attendance.This meeting was attended by50 or 60 set-up men, constituting about half of those in that classification. Saboaddressed them and urged those present to become affiliated with the CIO.Membership application cards were distributed and were signed by a substantialnumber of those present.Although the previous 2 months had been marked by the strike and the effortsof the set-up men to obtain recognition of their demands for absolute seniority,no open controversy of substantial size between groups of employees came tothe surface in the plant until immediately following the January 5, 1946, meetingabove referred to.Within a few days, Mickelbrink and one or two others of 494,DECISIONSOF NATIONALLABOR RELATIONS BOARDthe shop committee began questioning various set-up men concerning the Janu-ary 5meeting, in an attempt to identify those who had been active in introducingthe CIO into the plant. This served only to crystallize the determination of thoseset-up men who had most vehemently opposed the new contract, to promote theCIO, and within a very few days, C10 memberships were being openly solicitedamong theproduction employees of their various departments, chiefly by set-upmen.Although most of those who testified from among the set-up group and fromamong those who are named in the complaint as having been the victims ofdiscrimination, denied that they engaged in solicitation on company time butconfined their activities to their lunch hours and other free time, as well as toactivities off the company property, it is impossible, in the light of all the circum-stances and the conditions which admittedly existed for the next several months,to fail to teach the conclusion that the relative merits of the CIO and MESAsoon became topics of almost constant conversation and controversy among theproduction employees, both during working hours and at all other times.Mem-bers of both groups, in largenumbers,were offenders against the rule.Nofigures were produced as to the number of employees who signed membershipapplication cards with the CIO, but it is conceded by all parties that when CIObuttons were made available in mid-May, a very substantial number of the em-ployees openly wore them, both on their working garments and on their streetclothes, the estimates running from 20 to 40 percent or more, in several of thelarge departments.From this beginning, the months of January. February, March. April and May,1946,were marked with progressively increasing controversy, dissatisfactionwith the union situation, disorder, and unrest among the employees, to such apoint that production was seriously interfered with and morale deteriorated.While this was going on, Respondent was demanding of Matt Smith that MESAtake somesteps to correct the situation within its own ranks,and at the same,attune, Smithand the shop committee were demanding that Respondentdischargethe advocates of the CIO in the plant,and refusingto attempt to control theirown membersuntil Respondent had done so.In addition to the iiIESA-CIO struggle, there were also violentinternaldisruptions withiu,MESA.One concerned an electionof officerswhich was heldin February 1946, while another group, to some extent identified with the personaround whom the election controversy centered, was attempting to breakMickelbrink's hold on his office as chairman of the shop committee, and the de-struction of the `machine" by which he was said to have held control of theshop committee, by advocating changes in the bylaws that would require shopcommitteemen to be elected by rank and file employees instead ofbeing appointedby the stewards, and also by conducting a c:unpaign. with fair success, to havethe employees cancel their authorizations for check-off of union duesThe election controversy arose over the fact that in the primaryelection todesignate candidates for the various offices, the two successful candidates forPresident were Robert Bosco, whosecase isotherwise dealt with herein, and aformer MESA member who had been a foreman during the war period but hadbeen demoted to an hourly rated employee less than a year prior to the electionIn the resultant campaigning, P lickelbrnik became an active participant in theanti-Bosco faction, while Erwin Perry. the lender of the faction to unseat Mickel-brink and to cancel the check-off authoiizatioiia. was a well-known supporter ofBosco3One year of membership in MESA was a condition piecedent for election to any office. THE CLEVELAND GRAPHITE BRONZE COMPANY495As the run-off election appi oached, the eligibility of Bosco's opponent waschallenged and the question finally came to Matt Smith and the Advisory Councilfor decision:When this authority ruled the former foreman ineligible and di-rected that Bosco's name be placed on the ballot with no opponent designated,Itviolent controversy arose between Mickelbrink and Smith over the matter.This breach, however, appears to have been subsequently healed, when forceswere consolidated to oppose the CIOAfter the election in April, when Boscowas declared by the Advisory Council to have been duly elected, the Mickel-brink group and the shop committee refused to recognizehim as President orto permit hint to participate in any of the affairs of the shop committee. In thisstate of affairs, relations between Respondent and MESA, and particularly theprocessing of grievances, and negotiations for revisions of the January 1946contract which had been foi eseen when that contract was executed, were almostentirely suspended, notwithstanding Respondent's repeated pleas to Matt Smithto get the mess straightened out.To add to the election confusion and strife, Perry, in addition to promotingthe cancelation of check-off authorizations, had, with his group, advocatedan amendment to the bylaws of MESA designed to provide for directelectionof shop committeemen by the rank and file in the departments they respectivelywere to represent, instead of having them selected by the stewards in such de-partments.These two moves, being aimed directly at the Mickelbrink controlof the shop committee, and being well known to Respondent's Personnel Depart-ment, through whom all the revocations of check-off passed, together with Perry'sstrong advocacy of Bosco's election, definitely brought hint into disrepute withthe controlling faction in MESA and, although he had always opposed CIO, madehorn a target whose discipline obviously would not offend MESA officialdom.In the midst of the intro-unionconflict of MESA, the CIO invasion developedand grew.Many dissident MESA members abandoned their organization toembrace CIO.Many others, who still maintained their fundamental loyalty toMESA, were accused of secretly being members of CIO.Bosco was charged withtrying to lead MESA into CIO,' as were others. until the factional fights withinMESA became so confused with the hitter's efforts to extinguish the C10 influ-ence. that the two issues became almost indistinguishableThe airing of viewson these controversies because progressively more general and more acrimonious.There was little distinction between working time and free time for the persist-ent arguments between iuembeis of the various conflicting factionsThe result-ing serious interfei ence with production aml gi owing concern of management wasinevitable.While the antra-union problems were matters that were susceptible of beingultimately disposed of internally and with not too much interference with thework, it was the MESA-CIO conflict that became the chief concern of MESA.Glen 0. Smith's ' conferences with Matt Smith and the shop committee increasedgreatly in frequency in the early part of May, when Respondent was urging Smithto get the election tangle straightened out so it could carry on its business withMESA under the terms of the contract; but each such conference appears to have"Bosco'sbrother, Leonard, had been a known CIO member for some years, although amember of MESA«'lienthe CIO movement star ted in January, and throughout this gen-eral controversy, lie tried, unsuccesstully, to persuade Bosco to abandon MESAIt wasnot until sometime in early July 1946 that Bosco resigned from MESA, following hisdefeat in another election, and joined CIOBGlen 0 Smith is Secietarv and General Counsel to Respondent, and habitually con-thictedmostnevotiations with Mathew Smith 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDdegenerated into a recurring demand by Smith that Respondent clear the plantof CIO influence before it could expect MESA or its members to settle back intonormal production activities.On the subject of the election confusion, Glen O.Smith testified : 6There was a definite split in the Union out there.A large number of themheld the view that Mr. Bosco never had been elected president, and thatthey wouldn't attend any meeting, or no meetings of the shop committee couldbe held with him present. And as a result, for a number of months there itwas impossible for the company to hold any meetings, or to get anything clonein connection with the grievance procedure with the shop committee.So that all the company wanted, and all I ever asked for from Matt, was,for the shop committee, that they proceed and get this election question set-tled; that it was definitely interfering with production out there and moralein the plant; and that we wanted an election finally held and disposed of oneway or another.Through some agreement reached in mid-May, an arrangement was made withthe United States Conciliation Service to have a conciliator conduct a referendumelection in the plant to determine whether a majority of the employees desiredto vacate the Bosco election. Such election was held on May 28, 1946, andresulted in setting the Bosco election aside.On June 25, the Conciliation Serviceconducted a second election among the members of MESA, this time for the selec-tion of officers, and members of the executive committee, as well as delegates tothe National Advisory Council.Although Bosco participated, he was defeated byPatrick O'MalleyThis election did not affect Mickelbrink's standing as chair-man of the shop committeeA little later, Perry's proposed amendment to theMESA bylaws was adopted by the membership, and Perry, although absent undersuspension at the time, was selected as committeeman from the Hot Metal Depait-ment.However. in the subsequent designation of chairman of the shop com-mittee,Mickelbrink retained his position and is the current chairman of thatcommitteeWhether Perry and Mickelbrink have composed their differences isnot reflected in the record.On about May 19, 1946, a UAS-CIO charter was granted to the employees inRespondent's plant who had become members of that organization, and on thefollowing day, almost every employee who had signed a CIO application cardappeared at the shop with a CIO button on his work clothes.This display of CIOstrength quickly brought to a more acute head the bitterness of the controversythat had been brewing in the plant for several months.MESA adherents warnedCIO adherents not to report for work on pain of physical injuryMatt Smith andthe shop committee demanded that Respondent discharge the CIO employees andannounced that if this were not done, they would organize "goon squads" anddeal with them in their own way. The rule against engaging in union activityon company time was totally ignored by the participants on both sides, and opera-tions were reduced almost to a state of chaos.Glen O. Smith described the situa-tion thus:We, perhaps, temporized too much with many of the conditions that wewere confronted with in the plant, not only with union activity within theplant, but with the election.6The quotations herein set out from the testimony of Glen O. Smith and Merrill Youngare accepted as substantially accurate descriptions of the incidents therein dealt with. THE CLEVELAND GRAPHITE BRONZE COMPANY497So that we had the very difficult problem during the period immediatelyfollowing the strike of election chaos, misunderstanding and threats andcliques ; we had Union activity both by the MESA and CIO within the plant ;One, the CIO trying to get members and do things to impress them, findingfault with things to impress people.And the MESA, on the other hand, withwhom we have our contract, openly fighting them. It was a difficult situa-tion.If we did anything to discipline a MESA member for these infringements,we were immediately accused of discriminating against the MESA in favorof the CIO. If we did any disciplining or attempted to discipline anybodywho might be suspected of being a CIO member, we were immediately con-fronted with charges before the National Labor Relations Board of discrimi-nating in favor of the MESA.I talked to Mr. Mathew Smith, I suppose, an average of three or fourtimes a week.Those talks were primarily directed (1) to our complainton the way the Union was handling this election problem ; (2) that due to thefact that they were the bargaining agent in the plant, that unless it compelledthe people in the plant under its representation contract representing them,all to stay on the job, refrain from any and all union activity during workinghours, we, the Company, just had no other alternative but to resort to sometype of discipline, a thing which we were very reluctant to do.And it was very difficult for us to-in many things, I think, probably theworst offenders we still don't know.Most of these activities Union activ-ities within the plant, and particularly in this plant on these occasions, werepretty well organized, conducted secretly, and observers only got the end re-sult of a plan and very seldom the fellow who planned the job, or what theywere trying to do, whatever it might have been. So, the instigators of thething that the Company were complaining about, interference with produc-tion, people not staying at their jobs and doing their work, were pretty bard toput your finger on, except on your production figures and the end result.Now, I complained many, many times to the MESA. Under our contractI felt I had no legal right to discuss any of these things with the CIO. TheMESA was the sole collective bargaining agent for all employees there. Ihad no right legally to discuss, negotiate, or even talk to CIO or CIO repre-sentatives about our problem.So, I was, in my opinion, limited to dealingon this subject, or these subjects, strictly with the MESA.Several days before May 23 I had discussed with Mr. Mathew Smith andMickelbrink, the chairman of the shop committee, and told them very defi-nitely that unless the chaos and confusion and interruption with productionin the plant was stopped, that we had no alternative but to take some disci-plinary action, and that we were insisting that something be done about itimmediately, and we couldn't tolerate it any further.Mr. Mathew Smith at that time told me that he would personally checkinto this thing, and, he was madder than a hornet and pretty difficult todeal with.As I say, I made these demands on him. He was very muchincensed and upset and accused me of discriminating against their Union,violating their contract in favor of the CIO.Q.What was the basis of that? 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, that we were not taking some overt acts to throw these so-calledsout of the plant, we were toles atmg things in the plant that we shouldn'ttolerate.Well, I said, "I am going to do something about this unless it is stopped,and you are the bargaining agent, I have got a contract with you.Now Iam saying to you that you either straighten this thing out or we are goingto have to do something about it."Without any appointment or notice, on May 23, in the morning, Mr. Ma-thew Smith, Mickelbrink and a man named Severo, and, I think, one otherman, I have forgotten, walked into my office.At that particular time theywere all very, very mad and nasty.Matt in substance said to me, "I have checked this thing definitely and sofar as I'm concerned we have gone as far as we are going to go."He said,"You are either going to-" he said, "You are making it absolutely impos-sible for us as a Union to live up to our contract by your temporizing andnot throwing the CIO, and so forth, out of the plant. They are organizingthe plant in the plant," and that we were not stopping them.Q. During working hours?A.During working hours.And that we are not stopping them and that makes it impossible for himto keep his members at work, and that he doesn't intend to keep them at workas long as these fellows are openly going around and soliciting membersand doing Union activity during working hours.He has issued orders to theUnion that they should stop it, and if it was necessary, to throw them outof the plant bodily, and that he was organizing soon squads to accomplish it.Oh, he said, the plant, which is a fact, was just ripe for revolution, thatitwas going to break into open warfare.There wasn't any question aboutthat.Supervision had notified inc of that many times during the few pre-ceding weeks.The feeling was very high in the plant, and on this particularmorning Matt just notified me that he was organizing goon squads and thathe was going to throw them, out of the plant if they didn't stop their ac-tivities, and if that didn't accomplish the result he was going to close theplant, take them out on strike.He was not going to tolerate this plantbeing organized by the CIO right within the plant under his nose.Well, after he got through-and it was quite a tirade-I said to him,"Well, 111att, I under stand that we have a difficult situation out there inthe plant, but as far as I am concerned I am not discriminating in favor ofthe CIO, I can assure you that. But, on the other hand, I'm not discrimi-nating or excusing what your Union does. So that I am rapidly coming tothe conclusion, no matter how disagreeable it may be, we are going to haveto discipline some people for breaking rules and regulations in the plant,but I can assure you when that is done, from my own personal knowledgesome of your very best members and leaders are going to be in the dis--ciphnation."Well, he blew his top at that and said there were going to be no MESAmembers disciplined, because they were only reacting to the overt actionof the CIO and that they couldn't be criticized for resenting them or fightingagainst them or doing whatever they could to stop them."Well" I said, "that wasn't going to be the Company's position I couldassure him of that." "But," I said, "Now, I will make an appointment withyou fellows for tomorrow. I would like as many of your shop committeeto be there as you can have, your whole shop committee, if possible, and you. eTHE CLEVELAND GRAPHITE BRONZE COMPANY499And by that time-we have had a number of meetings at the Company, wehave practically made up our minds, but I will give you an answer as to whatthe Company proposes to do."Well, they left and they said, "Well, we can assure you-" I think itwas Mickelbrink that said to me, can assure you that we'll have our squadsorganized to handle this situation ourselves.I said, "Well, you had better not attempt anything like that."So, I immediately got in touch with Mr. Young and other managementofficials, reviewed the situation again, called a meeting of all supervision andreviewed the whole situationFor very definite reasons I stayed out of that meeting I didn't wantin any way to color anybody's judgment I wanted the composite opinionand judgment of supervision in the plant. .Following the meeting last refeired to in Smith's above testimony, he in-structed Merrill Young, Respondent's personnel director and former works man-ager, to meet with the superintendents of the various departments the nextmorning, explain to them that Respondent did not intend to permit the existingconditions to continue, but proposed to suspend indefinitely, enough of the keymen who were 6-using disturbances throughout the shop, to bring about asettling down process and an elimination of the constant squabbling that wasgoing on throughout the plant.About 8. 30 on the morning of May 24, Youngattended such a meeting of the supervisory officials, including the works managerand the assistant personnel director, and advised them that he was attendinga meeting in Glen Smith's office in downtown Cleveland during the morning,but that when he returned, lie world ask the supervisors to reassemble and atthat time be prepared to suggest the names of the key men in their respectivedepartments whose discipline would probably bring about the desired result.Young testified that in talking to these supervisors, he impressed upon themthat the Company was not injecting itself into the CIO-MESA fight, that thedisciplinary action would have to "cut both ways" and that what he wantedwas to get the names or the men who wend responsible for the disturbance,regardless of their affiliations.The meeting with \l;ut Smith and the shop committee scheduled for themorning of May 24, is described by Glen Smith in the following language.I told them that I had discussed with management the problems thatthey had most recentl} brought up the day before, and that we had madea survey of the situation, and that management had come to the conclusionthat it would have to, under the circumstances, take disciplinary steps tostop the conditions existing in the plant.Which I again say were just on the breaking point of rebellion in manyfactions and sections-it wasn't only the Union problem, I mean the inter-Union, it was the CIO-MESA problem in the plant, as well as the inter-problemu of the MESA, and the set-up men's problem, and, oh, a lot of otherthings.Itwas just a general state of dissatisfaction, as far as the man-agement was concerned.And I told them that we had tried to avoid thisparticular step, but we had decided that we had considered disciplininga large number of people, but that we had seduced it to what we thoughtwas an irreducible minimum, in an effort to stop this thing.And I told them that in doing this the management had definitely de-rided,with the little information we had on to who belonged to whichUnion, and what, but that we knew that in our pi oposed plan there were7e6972-4S-vol 75--33 500DECISIONS OF NATIONALLABOR RELATIONS BOARDgoing to definitely be some leading MESA members included.And thatwe felt that in disciplining we had to take the over-all pictureItwasnot a question of what caused men to break the rules, so much as the factthat they had been breaking them, and that we had definite evidence thatMESA men were doing, or violating the rules around there, and that theywould have to be disciplined in the over-all picture.My recollection is that no names were given to the Union as to who wasgoing to be disciplined, except that as I ienieniber there were two names inparticular of the MESA that were going to be disciplined. They were oneman who was on the shop committee, a man by the name of Felice, of theMESA, and another man who was, I think, on the slate to be elected to theshop committee, and since has been elected to the shop committee, a man bythe name of Perry.***saBut while we discussed those two names, as I remember those two names,I told them definitely that we had come to the conclusion that those twofellows were going to be suspended for activity in the plant.Of course, Matt Smith and the committee raised a lot of rumpus about that,and threats, and they were going to pull a strike, and they were going to doa lot of different thingsAnd I told them I couldn't help that, if we weregoing to resort to discipline it would have to be the way we saw itNow in that particular meeting it is true that the MESA shop Committeedemanded that a lot of people had to be suspended, of fired, is what they weretalking about I refused to consider that, and told them that we had to makeup our minds whom we thought were the people that were causing this trouble.We were trying to reduce to the least number possible to establish the purposese had in mind, and that whether they stopped the plant, or called a strike,or whatever they did, that was the only course that we knew how to take.Well, that meeting lasted for, oh; a matter of, maybe an hour.And I toldthem that in the course of the day, or the next day, as soon as the managementcould get around to it, we would definitely make up our minds who the peoplewould be that were going to be disciplined ; that-at this particular meetingwe (lid not definitely know.We were considering ninny, many more than thenine that were suspendedThere was a list, a long list of people that wemeinvolved, and that we did not definitely know how many there would be, butthat we would decide that during the day, and that we would proceed on thisprogram of ours as soon as conditions would warn antAt the particular time that this was done, Mr Examiner, you must believethat we had very little or no way of determining just who was who as distin-guished from being a MESA member or a CIO memberI must say again that many of these people belonged to both, and. take forexample the case of Mr. Bosco, Robert Bosco here, I don't know now, I canonly tell you what the attitude in the pl:nit was all during the time of hiselection, or this election we talked aboutItwas common talk aroundthrough the plant that Bob Bosco was running for president of the MESAand was a member of the CIONow, I don't know whether he was or lie wasn'tWe didn't knowManyof these people we knew that had belonged to the MESA, and many oL themhad had their dues checked off by the MESA, but that, in turn, sonic daywould be wearing a CIO buttonThere was some resignations coning infrom the DIESA to be taken off of the check-off list, one day. and the next claythere would be another list brought back where they were to be put on it again. UTHE CLEVELAND GRAPHITE BRONZE COMPANY501So that the whole point of that was that in our judgment, whether it wasright or wrong, it turned out right or wrong, we believed that in thisdiscipline there were more MESA members being disciplined, known MESAmembers, than there were CIO, for example.On returning from the meeting with Smith and the shop committee at GlenSmith's office, Young assembled the supervisors and there held lengthydiscus-sionson the proceedings to follow and the selection of the persons to be subjectedto disciplineEach supervisor had a group of names to suggest. These werediscussed generally by the assembled group and out of the 40 or 50 suggestions,itwas determined that indefinite suspensions should be given to 9, employees, towit:Sylvestci Felice.a production man in the Casting Department and at thattime a member of the shop committee of MESA, who, a few days before hadengaged in a heated altercation with Keavney, the assistant personnel director_a case of individual discipline hardly entitled to be included in the same groupas the others selected;Erwin Perry,a miscellaneous operator in the Hot MetalDepartment, a member of MESA and an opponent of CIO whose status as allopponent also of the ruling MESA faction has been discussed ;Anthony Petrovick,then a tool crib attendant and who had been a foreman during the war periodup to January 1, 1946: a former active member of the MESA; and a leaderin employees' social and athletic activities, who joined the C10, became a chartermember of the Local, actively and openly supported and solicited for CIO andprominently wore his CIO button from about the time they were distributedon or about May 19, 1946, up to the time of his suspension on May 24, 1946;Karl Ritter,a set-up man in the Thiinvall Department who had been an activeCIO protagonist;LeonardBosco, a set-up man in the Ford Department and anactive, well known member of the C10 who has been such for a number of years-Bosco was a charter member of the Local:Ethel Harris,an inspector in theFord Department, a member of the CIO and secretary of the Local;Samuel'Genshaw,a miscellaneous operator in the Bushing Departmentand an activemember ofthe CIO;JohnFafack,a set-up man in the DieselDepartment, andan active memberof the CIO; andFrank Galka,a set-up man in the Diesel De-partment, and an active member of the CIO.On May 24. 1946, the nine persons above listed were separately called intoYoung's office where they were advised that he intended to talk to them abouttheir jobs, and that if they desired representation from MESA they were entitledto have it. Some of them accepted the suggestion but those who were membersof the CIO found that the MESA representative refused to act in any of theircasesSome of them refused representation, but in no instance did the person'appearing from MESA appear to be willing to take an active part in defending:.any of the persons named.As they were summoned, each one, except Felice,' wasadvised that he was being indefinitely suspended because his conduct had createddisturbances in the plant and disturbed the harmonious relations of the em-ployees.He was then required to turn in his badge and be conducted back tohis place of work by a guard, long enough to get his street clothes and be escortedoff the premises.There is no material difference in the treatment accorded anyof the nine named employees, except Felice, as noted.TFelice was advised that he was being suspended solely because of his altercation a day ortwo previous, with Keaveny. It is also to be noted that, although a shop committeeman,Felice had,on May 20, 1944,signed and delivered a withdrawal of his check-off authoriza-tion, which automatically branded him as disloyal to MESA. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly before July 19, 1946, each of those who had been suspended on May24, received a letter from Respondent advising him to report at Young's officeon the morning of July 19 with reference to reinstatement. On that morning,in Young's office, in the presence of O'Malley, the president of the MESA, andMickelbrink, chairman of the shop committee, they were interviewed individuallyand asked if they were interested in returning to work for Respondent.Uponanswering in the affirmative, each was told that he must behave himself, doitgood job, and devote himself exclusively to this work, and that with such anunderstanding he could go back to work on the following Monday, but that hewould be under observation and on probation for t period until he could provehimself.Under these conditions, all the employees so involved returned to workand have not, since then, been interfered with. Obviously none of them re-ceived pay from Respondent for the period of suspension between May 24, 1946,and July 19, 1946'May 24, 1946, the clay of the suspensions, fell on Fiiclay.On the followingTuesday, May 28, the election to determine whether to set aside the previousBosco election was held and resulted in a victory for the anti-Bosco side.Thiscombination of the at least partial determination of the election squabble, andthe summary suspension of the CIO employees and the dissident Perry on thepreceding Friday, served to subdue much of the disorder that had been niter-fering with the operation of the plant.Many of the CIO adherents removedtheir buttons, and while they (lid not relinquish their adherence to that organiza-tion confined their activities to their free timeOn June 7. approximately 2 weeks after the suspensions, and when mattershad apparently quieted down, the CIO-MESA fight again broke into the open,,this time entirely piovoked by the MESA officials.At about 10 o'clock on themorning of that day, a group of MESA officers and committeemen, includingMickelbrink, most of the members of the shop committee, a number of stewards,and Robert Bosco who was an inactive observer, totaling approximately 20,zissembled in the lower end of the plant, some 700 or 800 feet from the office.Marching through the plant, they first approached Stephen Gall, a machineoperator in the Diesel Department, where they demanded that he stop his workand accompany therm, without any explanation as to where they were going orwhy.The,gang then proceeded through the plant toward the office, stopping atthe Bushing Department where they similarly approached Frank Landig, acheckerLanding refused to accompany the gang but after having been shovedaround some, told them that lie would not do so until he had first talked withhis foremanHe went to the foreman's office, told him that this group of menwanted him to go out with them and was told by the foreman that it would beall right for him to do so. From th ,^ Bushing Department the gang continuedon in the direction of the office to the Thinwall Department where they simi-larly picked up William Saggio, a set-up man.'By this time the gang approxi-mated 25 persons made up almost entirely of the officialdom of MESA. Theythen marched through the Thinwall Department, through the entrance into themain office building which adjoins the Thinwall Department, into a corridorthat parallels the front of that building, down the corridor to the side entrance,and there out into the grounds and through the gate, past the guard, and outto the sidewalk some 300 or 400 feet in front of the plant." This entire pro-8The loss of pay suffered by Felice and Perry was subsequently made up to each of them'byMESA° Gall, Landigand Saggiowere wellknown as active CIO proponents.10 The spacebetween the plant and the sidewalk is in lawn. THE CLEVELAND GRAPHITE BRONZE COMPANY503deeding was carried on admittedly in the presence of John McKinley, superin-tendent of the Thinwall Department, and obviously in the presence of the othersupervisors and foremen in the departments affected.This observation is basedon the fact that the entire floor of the main plant is unobstructed by partitionsor cumbersome machinery, except occasional tool cribsIt is almost unheardof for a group of men that large to be walking through the plant together duringworking hours without attracting a widespread attentionSome of the wit-nesses produced by Respondent testified that this incident caused no commotion,and in' no way interfered with operations of the plant at the time. Othercredible witnesses testified that as the gang proceeded through the plant, opera-tions ceased while the other employees looked on and followed the movementof the MESA group. Under the cii cumstances, that would be normal humanbehavior, especially in a plant where such a large number of people are employedin close proximity to each other and where there had been, over a period ofseveral preceding months, the heated controversy between the CIO and theMESA adherents that marked the strife in the plant during January, February,March, April and May. I credit the latter testimony.McKinley testified thatas soon as he observed the incident from his office, which is an elevated struc-ture in the center of the Thinwall Department, he called Young at the latter'soffice and advised hint what was going on. Young testified that the messagecame to him after the gang had left the plant and while they were still on thesidewalk in trout.Young's testimony as to what happened, from the standpointof Respondent, is as follows :Well, the first question when I definitely had to go into action was when Iwas informed that the muscle men wouldn't let them come back into theplant.And not being silly enough to want to start a riot, right on the side-walk in front of the plant, I told them to call the locker room attendant,have him identify the particular people that had been ejected, and get theirclothes out there to them, so that they would be iespectably dressed, andhold everything until I had an opportunity to meet with the group that hadcarried on the ejection, or at least talk to the shop committee and theUnion officers.Q How soon did you talk to them'?A Perhaps 7 minutes after the action took place. I located Mr Keaveny(the assistant personnel director) and sent him out, he picked up a couple ofguards and brought the shop committee into my office.Q. And what (lid you say to them?A. I told them in no uncertain terms that we would absolutely not standfor any action like that, even if we had to double our force, or call in thecity police in the future.And that if anything like that happened in thefuture we would not be responsible for our living tip to oui contract.Q.Did they at that time indicate that they would refrain from any suchactivity in the future?A. They said there would be absolutely none of it in the future. and thatis a matter of record.Q. Now, then, did the three employees who had been ejected attempt tocome back into the factoiy that clay?A They (lid not. Thel were given the message that they could come backiiuiueduitelyTrial Examiner DEN AJr. Just a moment.Who gave them the message?The WIT'IESS Mr Staik of the N. L R B. gave them the message. 504DECISIONS OF NATIONAL LABOR- RELATIONS BOARDQ. (By Mr DILL.) How did he do that?A.He called and said they were sitting in his office.From the standpoint of those actually involved, what happened was that afterthe gang had taken the three CIO adherents down to the sidewalk, there wasconsiderable argument of which the following, taken from the testimony of Gall,appears to be typical:And then the group got around me and these other two gentlemen, andPatsy Severo said to Mr. Saggio, he said, "I told you about wearing thatobutton."Hesaid,"I warned you several times," and he said, "You didn'ttake it off.Now we got you out here and we throwed you out of the plant,and we want you to stay out."Q.Did Billsay anything?A. All I heard Mr. Saggio, he said, "Others are wearing CIO buttons inthere, too.Why pick on us?"He said, "We are going in there and throw the rest of them out bodily."*****Q. Do you recall anything else thatwas said?A. Yes.They told us if we ever tried to go back in there again, that theywould bustour heads for us.The ejected employees requested permission to return to the plant and gettheir street clothes, but by that time the guard bad appeared on the scene andvolunteered to go after them.The MESA crowd then returned to the plant andin due course, the guard and some of the others brought their street clothes tothe evicted employees.This was sometime after 10: 30 in the morning.When the men were left on the sidewalk in front of the plant, two of themwent to a nearby tavern and attempted to get in touch with the CIO representa-tive, Steve Sabo, by telephone.After some delay they returned to the thirdman who had remained in front of the plant and advised him that Sabo hadinstructed them to go to the office of the N. L R B. in downtown Cleveland andreport the incident"The riding time from the plant to downtown Cleveland by streetcar is about30 minutes.The three evicted employees stopped for lunch, one of them goinghome, and thereafter proceeded to the Board's office where they conferred withField Examiner Stark.After being advised of the situation, Stark called eitherI eaveny or Young and after some conversation, was assured that the men couldreturn to work immediately and would be fully protected from molestation whileat their jobs.Since the men could not have reached the plant and resumed workby 3 p m., the end of the day shift, they did not report back until the nextmorning.Since then, they have continued at their work without disturbance.Following the eviction, Young called Mickelbrink and some of the shop com-mittee members into his office.He took no disciplinary action against any ofthem, however, and let the matter drop on their promise not to do it again.Histestimony on this aftermath of the evictions, and that of Glen O. Smith, seemsto unfold much of Respondent's general reaction to the place MESA held inRespondent's scheme of things.Young testified :Q Did you personally make the decision, Mr. Young, not to take anydisciplinary action against the muscle men that were responsible for this?11By this time, the original charge herein had been filed for about 10 days and Re-spondent had been advised that the situation at the plant was being investigated by FieldExaminerStark of the Board's staff inCleveland. THE CLEVELAND GRAPHITE BRONZE COMPANY505A Yes, sirA Why,itwas the whole shop committee,the national officers and thePresident of the UnionQ.Who was thatA Bosco at the time.Q Washe in this group of Wien that did this?A I haveheapd he was.I didn't observe hint.And I don't think anybodywould deliberately throw every Union official out of a plant in which they hada contract.Q Well,did they indicate that they would not do that again and wouldallow these three men to come back?A I had all the assurance in the worldtheywould not,and I believed them.Q Andwhat other factors were there that determined your course ofconduct with reference to discipline with the shop committee generally?A Whyincite a riot?Why cause trouble?Why ask for another fight?There were more than the shop committee,there were all the official groupof the Union,I understood afterwards,that Keaveny reported to me, thatwas taking action in this thingQ What did you say to them?A I told them that we were not going to tolerate strong arm tactics, evenifwe had to double our force and call in the city police.The people had aright to protection of theirjobs, and we were going to see that they got it.And I wanted some assurance on whether they were planning to continueit.But they had threatened it, had been continually threatening it sincethe first of the year.And at one time we did alert everyone,but it neverwent through.This time they were smart enough not to let it leak out.While Glen Smith was under examination by the Trial Examiner the follow-ing took place:Q. (By Trial Examiner DENHAM.) Now, then, I want to ask you onevery pertinent question which follows up the statement you made a littlewhile ago,that "Fellows,if this discipline doesn't correct it, we are goingto do something else."Why was there no disciplining done to the men whoescorted these three men out on the 7th of June? Their identity was wellknown, and they were some of the outstanding leaders in the Union andthe shop committee.A.We thought we had done all we should doWe didn'twant to createany other trouble, and we thought we had stopped it. They agreed to stopanything like that,and just let that thing alone.You could do a lot of things about things like that from hindsight.Butwe just felt-I will be frank about it, that we just had overlooked a lot ofthings that had been done.Q. But you had decided you were not going to overlook any more. Youwere going to be hard-boiled.And you had suspended nine men within twoweeks previous.A. That is right, but the production in the plant had settled down a wholelot, and things were better than they were, and getting better. I think thatour action on that particular thing has proved that perhaps our course waswell taken,because we have bid no re-occurrence of anything like that.Andwe have had comparative peace and quiet there. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith would do if you fired some of his top men for participating in thatJune 7th incident?A. Yes, I will tell you frankly. There is no question where you havegot a Union in your plant, where you have got a contract with the Union,and you have had it for some time, no management likes to, well, just spitin the lion's face, so to speak, and fire top ranking Union officers.The factof whether you are right or wrong isn't the answer. Being right is prob-ably the worst defense you have got.While Young was on the stand, a similar question was put to him by the TrialExaminer.Q I am going to put the same question to you, Mr Young, that T did toDIr Smith yesterday, which you may or may not be able to answer or whichyou may or may not care to answer.Did the fact that you were fearful of what the :MESA might do to yourplant in your operations if you disciplined their shop committee leaders fortheir participation in the June 7th episode weigh heavily as a factor in yourdecision not to discipline them?A It was the determining factor.Factual conclw.ionsWhile there are other matters involved in this case that will be dealt withsubsequently, the foregoing provides the foundation of the major issueThere isno scintilla of evidence of bad faith, in a literal sense, on the part of Respondent,nor is there a suggestion of opposition by it, to organization of its employees forpurposes of collective bargaining.Because this is so, and because the questionarising here is one that grows out of a fairly familiar and not unusual "businessman's problem," some analysis of the motivating factors that led to Respondent'sactions, and the effect and status of such factors in the eyes of the law, is indi-catedComment on and detailed analysis of the facts heretofore set out alehardly necessaryThere is little or no conflict on the factual situationsTheyare clear-cut, and the reasons for them have, in the main, been given by thoseinvolved, in a frank and open fashion It remains only to determine the effectof these happenings in the setting where they occurred, when measured by theprovisions of the ActRespondent has achieved a place in Ameiican induatiy whereby its productshave become one of the keys to our economic progress.Without its products,few pieces of automotive equipment can be completed. Its plant and equipmentare of the most modern design and its general relations with its employees ap-pear to be on a high level with a turnover of employees that is extremely lowAs is true in all major industries, especially in these days of recovery from theu-ar paralysis, capacity production of the plant as a whole, and maximum efh-cieucy on the part of its employees, are its major objectivesThe record disclosesno serious complaints by the employees as a whole, and reflects a studied promo-tion by Respondent of the welfare of the employees through its support andencouragement of the various social and athletic organizations, and the mainte-nance of an incentive bonus system of pay which appears to be satisfactory toall concernedIn short, from all the economic standpoints, Respondent operatesin the not unjustified belief that it cannot afford to be subjected to a work stop-page, not only because of the effect on its immediate operations, but because ofits effect on the economy of the Nation. But, because Respondent has so con- THE CLEVELAND GRAPHITE BRONZE COMPANY507,ce itrated on the problems of sustained production and individual efficiency, itseems either to have lost sight of or been unable to reconcile its own conceptof its requirements, with the broad statutory rights of its employees to enjoy,unhampered, the privileges of freely choosing, and changing if they so desire,their representatives for purposes of collective bargainingBecause interfer-ence, either direct or permissive, with this right, has been found by Congress togive rise to labor disputes which interfere with commerce between the Statesor the free flow thereof, employers have been charged with an extraordinaryresponsibility to see that nothing over which they have or should have control,is allowed to interfere with, restrain, or coeice their respective employees in theexercise of their rights guaranteed in Section 7 of the Act, fully, freely andwithout fear of reprisalTn this case, Respondent, without malice toward CIO, has fallen short of theresponsibilities imposed on it by CongressI am convinced from the testimonyof Respondent's two principal officials who dealt with this situation, notwith-standing their protests to the contrary, that they knew they were failing in thisresponsibility when they carried out the May 24 suspensions, and when, followingthe June 7 evictions of CIO members by the officers and shop committee byMESA they failed, notwithstanding the May 24 decision to deal severely withthe disturbing element, to take any disciplinary action toward the participantsof that inexcusable conduct, but that they could find no alternative that wasconsistent with ni,iintenance of production.Under the conditions as they hadbeen allowed to develop over the J eai s, theie probably was no alternative butthat still does not excuse them.For about 14 years, Respondent has dealt with its employees through MESA astheir exclusive bargaining representative.Under Matt Smith's leadership, sev-eral strikes have occurred.None of these, so far as the record discloses, were theoutgrowth of unfair labor practice charges.Whether they were based on otherjustifiable grounds is likewise not reflected nor is it material, but it is obvious:(1) that in early 1946, and as late as May 23, 1946, MESA, without a closed-shopagreement, was demanding that Respondent protect it against CIO by dischargingthe CIO adherents; (2) that MESA was threatening violence toward CIO pro-ponents, and strikes against Respondent if Respondent should fail to abate the0CIO threats; (3) that production and even the operational organization structurewas being.threatened by the controversy within the plant, and (4) that Respond-went was faced with a threat of a strike by MESA, which it believed would follow,if, in attempting to restore order, it should visit discipline on any of the MESAleaders who were aligned with the controlling faction in that organization.Theseconclusions inevitably flow from the testimony of Glen O. Smith and MerrillYoung heretofore set out.How the list of 40 of 50 "troublemakers" who weie under consideration at theMay 24 meeting of supervision for disciplinary action, was reduced to 9, and howthe 9 persons selected for suspension on that day were picked out, is not known.1i12A description of the proceedings of this meeting and production of the list of thosewhose navies were suggested and then discai ded was objected to by counsel for Respondentwhen this line of inquiry was approached by the Trial Examiner in questioning\lerrillYoungCounsel for Respondent insisted on standing on the record as made with referenceto the nine actually suspended, on the giound that to ieveal the names of those who wereconsidered for discipline and ultimately rejected, would only cause further trouble at theplantThe Trial Iixaumner announced that, if Respondent elected to waive the possiblebenefits to be derived from such revelation,lie felt the recoid was then sufficiently completeto allow a disposition of the question involved in the suspensions,and sustained theobjection. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDBut the structure of the list is, of itself, confirmation that the same factors gov-erned its make-up that admittedly governed the decision not to discipline theshop committee and officers for the parts they played as members of the "goonsquad" that evicted CIO adherents during working hours on June 7.Boiled downto its essentials, this case becomes an epitome, with some incidental but notessential variations, of the rule that has been consistently followed by the Board,and sustained by the courts since the case ofStar Publishing,Co.,97 V. (2d) 465:"The Act prohibits unfair labor practices in all cases. It permits no immunitybecause the employer may think that exigencies of the moment require infractionof the statute.In fact, nothing in the statute permits or justifies its violation byan employer.13That the employer may feel that compelling economic circumstances requirehim to bow to the intimidating demands of a labor organization, in order toprevent action by that organization which well might paralyze a whole essentialindustily, is not enough if in so doing the unqualified mandate of the Act isviolated.This might seem to some observers an unrealistic situation, but theAct as it has existed since July 5, 1935, contains no provision for exceptions to itsterms, and the Board is powerless to create any. It "permits no immunity becauseof undue hardship or economic pressure imposed on the employer. It leavesno room for the appeasement of hostile interests. . . .Congress has, by this Act, placed the economic value of the right of employeesfreely to choose a representative for purposes of collective bargaining, and tobargain with their employer through such representative, in the topmost bracketof importance. It has preserved the right to strike, without reservation, andithas subordinated all other economic values to these rights. So long as thisis true, business considerations provide no excuse for treating any employee withdiscrimination, either on the employer's own motion or under pressure from anyother source, because of his membership in or activity on behalf of any labororganization, to discourage such membership or activity, or to promote the welfareof any other organization.Here, however, Respondent has done exactly that.Without further analysis, the facts spell out their own conclusionsThe in-clusion of Felice and Perry, known to be MESA men, among those suspended, failsto add anything of non-partisan authenticity to the listFelice, already undersuspicion in MESA by reason of his withdrawal of his check-off authorization,was suspended for personal misconduct not related to the alleged causes of theother suspensions.Perry had branded himself as a disturbing element withinMESA, who had become obnoxious to the controlling faction.Neither of thesewas "persona grata" to MESADisciplining them involved no risk of incurringthe displeasure of that organization, and the fact that all the others were CIO,people speaks for itself.From all these facts, theretore, it is found that, onMay' 24, 1946, and continuing through July 19, 1946, Respondent suspended and!refused to reemploy Leonard Bosco, John M. Fajack, Karl Ritter, Frank B.Galka, Anthony Petrovick, Samuel Genshaw and Ethel Harris because of theirmembership in and activity on behalf of CIO, to discourage membership in that13 See alsoMcQuay-Norris Mfg Co v. N. L. R. B,116 F (2d) 748, 752 (C C A 7), cert.den 313 U. S 565 See also NL R B v Isthmian SteamshipCo, 126 F (2d) 598, 599-(C CA 2) ; N L R. B. v John Englehorn Sons,134 F (2d) 553, 557 (C C A 3) ;South Atlantic Steamship Co. v. N. L R. B.,116 F (2d) 480, 481 (C C A. 5),cert. den 313 U S 582;N. L R B. v Gluck Brewing Co, etat.,144 F (2d) 847, 853(C C A. 8) ;Warehousemen's Union v N. L. R B.,121 F. (2d) 84, 87 (App D C.), cert.den. 314 U. S. 674,N. L. R. B. v. NationalBroadcasting Company,et al.,150 F.(2d) 895(C. C. A. 2). THE CLEVELAND GRAPHITEBRONZE COMPANY509organization, and in appeasement of and to encourage membership in MESA,thereby interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act.And it is further found that on June 7, 1946, Respondent discriminatorily inter-rupted the employment of Stephen Gall, Frank Landig and William Saggio, byknowingly permitting officials and shop committeemen of MESA to evict themfrom Respondent's plant in the presence of responsible officials of Respondent;by failing to halt such eviction; by falling to permit the evicted employees toreturn immediately to the plant for any purpose; by approving such eviction bysending the evictees' clothing to them while they were still on the street in frontof the plant and readily available £oi recall, and by failing and refusing todiscipline the officers and shop committeemen of MESA who effected the eviction,for fear of offending MESA and incurring possible reprisals to itself from MESA,thereby further interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed them in Section 7 of the Act.Aid and assistance to MESAThe complaint charges Respondent with contributing financial support to MESA,and otherwise assisting and supporting that organization.There is no evidencein support of this allegation beyond the fact that on January 1, 1946, Respondentand MESA entered into a contract for a period of 1 year from that date, andthereafter, in connection with some previously anticipated wage negotiations,entered into a supplemental agreement on June 17, 1946, providing for a generalwage increaseof 10 cents per hour and extending the expiration date of theoriginalcontract to July 1, 1947.When the January 1, 1946, contract was negotiated, general wageincreasesthroughout the industry were indicated, but at that time no general basis asto the amount of such increases had been fixed. In the January 1, 1946, contract,provision was made foran increaseof 10 cents per hour.Atthe same time,MESA and Respondent had an understanding that whena generalbasis shouldbe established,negotiationswouldbe undertakentodiscuss further wageadjustments.When the general 181/2 cents perhour policywas announced,such negotiationswere opened but were interferedwith by the disturbances in the plant that haveheretofore been dealtwith.After the situation quieted down, Glen O. Smithhad several meetings with Matt Smith which resulted in a further increase of10 cents per hour, which brought the totalincreaseto 11/2 cents more than theapproved 181/2-cent policy increase.This excess was due to the fact that Re-spondent figures its pay rates in multiples of 5 cents.To accommodate thissystem, it absorbed the 1112 cents and put the full 10 cents into effect, notwith-standing the Wage Stabilization Board would approve only 81/2 cents of it forpurposes of price increases.Glen O. Smith testified that in these negotiations, Respondent desired to reallystabilizeitswage stilucture and to fix it so that it would be free of fuxthexdemands for a reasonable fixed period.One of thereasons forexceeding theWSB approval of 81/2 centswas to "buy"such assurance.The extra 11 cents,according to him, was one of the considerations to the MESA for binding itselfto the new rate for a full year. The extended contract was in fact a benefitsought by Respondent. Smith further testified that he never thought of theextended contract as a bar to other proceedings and did not so regard it 1414These findings arebased entirely on the credited and uncontroverted testimony ofGlen O.Smithwho negotiated the entire transaction on behalf of Respondent. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn all the circumstances, the extension of the contract for 6 months does nothave the earmarks of an unfair labor practice It rather is what Smith said itwas-a businessman's effort to stabilize and fix his wage structure and toprolong, as long as possible, the time when the union would be asking for morerevisionsNo question of representation is present here, and whether the con-ti act as extended would bar representation proceedings is not involved, althoughSmith's testimony on the subject would seem to foreclose Respondent from anyposition in which it might urge such a bar. It is found that Respondent did notcontribute financial or other support to MESA other than as such aid and.support might he read into the other acts herein found.The dischargesFl,m en.ce Ksiet,age 19, began her employment with Respondent in November1944.In August 1945, she was laid off for a short period and recalled inSeptember 1945, remaining on the job until the strike in the late fall of 1945In January 1946, she was again recalled and during the same month was againlaid off.These breaks in her employment were all incidents of work shortagesexcept that the lay-off in January 1946. was necessitated by the fact that she.had been employed on one of the night shifts and that about that time, the Stateof Ohio revived one of its regulatory laws which prohibits the employment ofwomen under the age of 21 after 10 p m or before 6 a in. This law had beensuspended during the war period but was restored in December or January ofthis yearOn June 14, 1946, Kmet was again recalled and put to work on theday shiftDuring her employment with Respondent, Kmet had not joined MESA.Duringher lay-off between January 1946 and June 1946, she had obtained employment.it the General Electric plant in Cleveland and while there had become a memberof the CIO.When she returned to Respondent's plant in June 1946, she joinedthe 010 at that place and wore her button openlyAccording to the contract entered into by Respondent with MESA on January1, 1946, as it was construed by the Company, seniority of the employees accruedfrom the date of their first employment through all necessitated lay-offs, andcould only be broken if the employee should quit, be discharged for cause, beabsent for 3 working days without notifying Respondent, fail to report for workwithin 5 days of notice to return, fail to return at the expiration of a leave ofabsence, or in the event a period of 1 year should elapse following a lay-off with-out recall.For the first 18 months of such employment, seniority was computedon an occupational basis within the employee's own departmentWhere theemployment has exceeded I8 months, the senior ity is figured on an occupationalbasis throughout the entire plant.By August 1946, Kmet had acquired more than 18 months of seniority. In herdepartment she had been employed as "miscellaneous operator" operating theparticular type of milling machines, drill presses, and boring machines that werepeculiar to the operations carried on there.On or about August 2, 1946, it be-came necessary to make a reduction in force in Kmet's department.Because ofher age she could not be transferred to any job on either the second or thirdshift, and consequently was left with only the day shift to look to for transfer,,either within her department or elsewhere.A transcript of the seniority recordsof all the female employees in the bushing department where Kmet worked, re-flects that all of those employed on the first shift in that department enjoyedsubstantially more seniority than Kmet and that consequently there was no place THE CLEVELAND GRAPHITE BRONZE COMPANY511in that department where she could be employed.With reference to Kmet'sseniority, it is the credible testimony of Merrill Young, Personnel Director andformer Works Manager, that from an occupational standpoint, Kmet could notqualify for jobs in other departments of the plant without special training toadapt herself to machines used in such other departments, and that for thatreason, so far as he knows, no search was made for other positions within theplant to which she otherwise might be entitled under lier seniority standing, as-suming her to be competent to perform in such other departments. There issome testimony that one of the stewards of the MESA, on seeing Kmet wvearinga CIO button, remarked about it and told her that because of her youth she wouldnot be able to retain very long a job on the first shift with as little seniority as,she had.This is the only testimony which even remotely points to a conclusionthat Kmet's lay-off on August 2, 1946, was the outgrowth of anything other thanpure lack of seniorityIn no event, however, is this sufficient to justify a'findingthat is contrary to that contended for by Respondent.Kmet admittedly isan excellent operator. It is therefore found that Kmet was laid off on August2, 1946, in a routine lay-off, because of her inability to qualify for employmenton any shift other than the first shift, and because of her lack of seniority suffi-cient to retain her on the employment list on an occupational basis in either thebushing department or any other department of the plant, and that the lay-otfwas accomplished with no discriminatory intent.William E. Bagshawwas discharged on August 22, 1946, for violation of theCompany's rule against commercial gambling within the plant.He was foundby his department superintendent, McKinley, in the act of selling a policy ticketon it numbers game then being conducted illicitly within the city of Cleveland.When he was discovered making this sale, the numbers sheet and the policyticketwere confiscated by McKinley and Bagshaw immediately taken to thepersonnel manager by whom he was peremptorily dischargedFor a number of years, one of the substantial problems with which Respond-ent has had to contend among its employees had been commercial bookmakingon horse races and the sale of numbers tickets on behalf of various gangs inCie'-eland who have been engaged in the numbers racket.The law of the State-of Ohio makes it a crime to sell tickets on raffles, lotteries, etc., or to take betson races and other similar events where this is done for profit; but legitimatizesraffles, lotteries, etc,where they ate conducted for charitable purposes, andwithout profit to the person who conducts themRespondent consistently haspermitted, and in fact, encouraged, pools based upon the scores made by theirvarious bowling teams, which yield profits that go into the treasury of the bowlingclub and are used for sending the teams to various inter-city contests, and othersimilar purposes ; and takes a like position with regard to raffles, lotteries, etc,for the benefit of some of the other organizations, but as consistently has forbid-den the commercial operation of books to take bets on horse races, or the sale ofnumbers tickets, or other similar gambling devices which notoriously are con-ducted for the profit of operators who carry on their business without the paleof the lawDischarges for this cause have not been numerous, but, from therecords which were produced, it was disclosed that there have been several suchdischarges within the past few years.Young testified, and his testimony iscredited, there have been several cases when such conduct has been suspectedbut not proved and no action taken, and that discharges have only been resortedto where the employee has been definitely caught in the act of violating the rule,and has either admitted it or has been caught under such circumstances as-afforded undeniable proof of his conduct. In the case of Bagshaw he was deft-- 512DECISIONS OF NATIONALLABOR RELATIONS BOARDmtely caught in the act of making a sale of a policy ticket, and admitted it toboth McKinley, his superintendent, and to the officials of the personnel office.Thefact that Bagshaw was a member of the CIO does not appear to have any bear-ing on the fact that he was disciplined for this breach of the company's rules.He knew that it was contrary to the rules and that he was committing an illegalact at the time. I am unable to find any basis for a charge that Bagshaw wastreated discriminatorily, but on the contrary find that the conduct of Respondentwas entirely in harmony with good employment principles and pursuant to thewell known rule of the company against this type of gambling.RobertBosco was first employed by Respondent in 1934 and remained in thatemployment continuously thereafter, except for interim lay-offs because ofslack work, until his discharge on August 23, 1946.At the time of his dischargehe was a press operator.It will be remembered that Bosco was the person around whom the very seriouselection controversy in April, May and June revolved,in the courseof which hebecame bitterly embroiled with the Mickelbrink faction which was then andstill is the controlling faction of MESA in the plant.During thesemonths, andup into July 1946, Bosco consistently repulsed the efforts of his brother, LeonardBosco, to abandon MESA and align himself with the CIO. It was not until afterhis election as president had been set aside and a new election conducted inwhich he was defeated, that he did so. In going over to the CIO, Bosco, who hadbecome a well known character in the plant, not only through the election con-troversy, but through years of service in various capacities on the AdvisoryBoard and as a steward for MESA, became the target for many attacks by MESA.A typical one is found in the August 1946, edition of the "EDUCATOR," whichappears to be a publication coming out of the national office of MESA. Thefront page of this paper contains a long and bitter attack on the attempts of theCIO to carry on its organizational work, and a bitter attack on Bosco, of whichthe following is an excerpt :We understand that "Judas" Bosco waited for the election returns and,when he found he had been ousted by the vote of his co-workers, thismiserable traitor ran crying his eyes out to the CIO who gave him a cryingtowel and promised him a great big office of his own and two streamlinedsecretaries if only he would rat on the MESA.Billy Boscoe fell for their nonsense, hook, line, and sinker, and the DMESA'sopinion of this transaction is "good riddance of bad rubbish."It's probable that he is now low enough to meet the standards of theCommunist-ridden CIO in Cleveland.Bosco, with a record of continuous employment extending over 12 years, doesnot appear to have been an outstanding employee insofar as efficiency was con-cerned, but, on the other hand, such complaints as were directed to his workfail to indicate that he was an unsatisfactory employee at any stage duringhis stay with Respondent, or that he was not as good as or better than average.In justifying Bosco's discharge, Young testified that Bosco was one of the mostunsatisfactory employees Respondent had.He was unable however, to recon-cile this with a continuous history of 12 years of employment,and when calledupon to describe the unsatisfactory character of his performance,mentionedonly two incidents, both occurring since the middle of 1945. One had to do withthe fact that while at his machine, Bosco had put morepieces inthe pan forfinished articles than he was supposedto, thereby creating a heavierload whichmade it inconvenientfor theperson whoshifted the pan to thenext operation.The other incident had todo witha complaintmadeby Bosco when he had been THE CLEVELAND GRAPHITE BRONZE COMPANY513shifted from his regular operation to another one which did not permit him toaccomplish the same amount of production and therefore participate moreheavily in the incentive bonusThis complaint was not that he had been shifted,but that when the machines of the character lie had originally operated were putback into operation, another man was returned to the former operation beforeBosco, notwithstanding the latter's greater seniority.Bosco himself testifiedthat on one occasion he had been criticized because of having made an excessiveamount of scrap while running a given piece through his machine. These con-stituted the only incidents reterred to by anyone in connection with Bosco'swork.They are not imps essive as support for the statement that the work andconduct of this employee with a 12-year work history, was so unsatisfactoryas to call for his discharge.The incident that gave rise to Bosco's actual discharge occurred when oneof the other employees, a Bohemian woman, Mrs. Mary Linhart, was taken offher regular job and placed on an operation at a machine not far from whereBosco workedLinhart apparently is an expert operator of that machine andalso well acquainted with Bosco and the other older employees. On the dayin question, the article in the "EDUCATOR" above quoted, had been recentlypublished:As Bosco passed Linhart at her machine in the latter part of theshift, they entered into a conversation in which Linhart commented on thearticle and criticized it.While they were talking, another worker, one Seeman,approached them.While Bosco and Luiliart were talking and as Seemanapproached, Bosco asked Linhart how many pieces she expected to put out thatday, and mentioned the sum of 20,000. Luiliart replied that she did not thinkshe would get that many, but that she had to make 16,000 to qualify for participa-tion in the incentive bonusAt about this time, Seeman reached Linhart'smachine, looked at the counter which registered the number of pieces made,.and began criticizing Linhart for doing too much work In substance, Seeman'sremark was "What is the matter with you? Are you so `hungry' that you won'teven go to dinner."" As Seeman made this remark, Linhart, who is a highlynervous and lacrimose individual, and who apparently is also extremely sensitiveabout her Bohemian ancestry, began to cry, whereupon Bosco berated Seemanfor his comments to Linhart, saying, "You got a lot of nerve, you hungry Bohunk,talking.You think you're doing so much more than anyone . . . I'm serv-ing you with bearings and all I can do is keep up with you."With this, BoscoleftLinhart and returned to his own machineLinhart's testimony concern-ing this incident does not vary greatly from that of Bosco except that shetestified that after Seeman had accused her of being "hungry" and she hadstarted crying, Bosco said to Linhart, and not to Seeman "Look it, he ishungry, I can't even keep up with him, he is a hungry Bohunk." 16 It wasYoung's testimony that Bosco had been discharged because he had abused Lin-hart, but neither Bosco's nor Linhart's testimony supports thisThe most thatcan be said is that Bosco used this term "bohunk" in Linhart's presence, re-ferring to Seeman.On this, note the following from Linhart's testimony :I had my head down I don't know. 1 felt that he said it to me, becauseI am Bohemian, and Seeman is not Bohemian I know that Bosco wouldn'tlike it if I said "hungry dago" he wouldn't like that either.15The generaltestimony indicates that when the workers want to criticize anybody forpaying too close attentionto his job and turning out production substantially in excess ofaverage, theycall him "hungry" which is tantamount to accusing him of "killing the fob "11 The term"Bohunk" appearsto be a term applied topersonsof Bohemian origin, appar-ently falling into the same class as "dago,"sometimesapplied to persons of Italian origin. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDSo, I asked Ed, my set up man, I said, "Please don't putme onthat lot.I don't want to work here anymore" I said, "I don't want to work withthis man over here."The next clay they asked Ed and me to go on that job again, and I saidI didn't want to work up thereThey asked inc if I had any trouble, so Itold them what happened.Following this incident, as Linhart testified, she told Swift, the superintendentof the Ford Department in which the operation was being carried on, that shedid not want to return to the job she had been performing the day before, andrecited the occurrence substantially as above set out, accusing Bosco of havingdeliberately insulted her by using the word "Bohunk" in her presence when re-ferring to Seeman who, according to her, is not a BohemianSwv ift summonedBosco to his office, accused him of having upset one of the other employees andtold him that lie was going to discharge him because of it.Bosco insisted ontaking the matter to the personnel office where lie saw Young and Keaveny alongwith SwiftWhile there, Young and Keaveny revived the incidents pertainingto the time when Bosco had made a grievance out of the transfer above referredto; and accused him of having created a disturbance among the committee andthe stewards, obviously referring to the election incident which gave rise tothe general disturbance throughout the plant earlier in the year, as a part ofthe reason why the Linhart complaint warranted his dischargeAlthough Boscoexplained it was Seeman who had caused the disturbance with Innhart,and in-sisted on getting the incident "straightened out," this was denied him.Youngand Keaveny insisted that his iecord was had, and that, on the basis of hisover-all record, he was being dischargedThis ended Bosco's employment withRespondent.Seeman was later put on suspension foi 30 clays for his part in the affair, andallowed to apologize to Linhart for his conduct.While it is not the function of the TrialExaminer,or, as I understand it, of theBoard, to attempt to evaluate the quality of the judgmentexercised by manage-ment in dealing with its employees,it is, it seemsto me, our dutyto examine suchincidents and, where the circumstances are such as to reflectsubstantial arti-ficiality or arbitrariness, to then weigh the entire picture in its over-allsettingto determine whether, or to what extent, the activity of the affectedemployee inconnection with organization for purposes of collective bargaining, may haveplayed a part in the determination of the employer to discharge hintThiscase seemsto present such a situation.The chaotic condition existing in the plant in Apiil, May, and June of i040,arising, in part, from the election Controversy in which Bosco was the centralfigure,has been heretofore dealt with.The vicious attitude of the controllingfaction in MESA toward anyone who seriously interfered or threatened to inter-fere with them, likewise has been described, and the subservience of Respondentto MESA has been found to have been the foundation stone for the suspensions ofMay 24 and the acceptance of the evictions of June 7, in connection with whichno disciplinewas visited upon the perpetrators.There is no evidence that Bosco's discharge had ever been demanded by MESA,but the article printed in the August edition of the "EDUCATOR," which came outabout a week prior to Bosco's discharge, was ample notice to Respondent of thedisfavor with which MESA regarded himThis articlewas anotice by MESAto Respondent that Bosco constituteda seriouspotential future troublespot inthe plant, when viewed in the light of the CIO-MESA controversies that hadculminatedwith the suspenions and the evictions heretofore dwelt upon. THE CLEVELAND GRAPHITE BRONZE COMPANY515The period between June 7, 1946, and August 23, 1946, when Bosco was (fs-charged, appears to have been one of comparative quiet within the plant, butitwas obviously of the nature of an armed truce in which neither side volun;tarily receded from any of the ground they previously had gained.When the"EDUCATOR" article appeared, it put Respondent on notice that the fight was indanger of breaking out anew. Bosco's antipathy to the MESA, as reflected by,his abandonment of it and his affiliation with the CIO, was well known.Asin the case of the consideration given to the suspensions in May, and thefailure to discipline for the evictions in June, Respondent was aware that oneway to minimize the possibility of the development of further disorder wouldbe the elimination of anyone who threatened to again become the storm centerof an inter-union fight within the plant.The situation admittedly was stillhighly explosive, but only MESA was in a position to really damage Respond-ent's operations while the elimination of Bosco could be objectionable only toBosco himself and the CIO. This reaction on the part of Respondent towardBosco was reflected in the conversations he had with Young and Keavenyat the time of his discharge, when they cited as evidence of his undesirabilitythe disturbances in the shop committee and among the stewards within theshop generally which he had caused in the pastWhile this reference was notclarified, it obviously could have gone back only to the situation that hadexisted during the early months of the year when Bosco was the center of theelection controversy.The circumstance on which Respondent immediately basedits discharge on August 23, that is to say, the fact that when he had reprimandedsomeone in Linhart's presence, and called him a "bohunk," this was taken byLinhart as a personal offense because she herself was a Bohemian, and the factthat he was not permitted to apologize to her or to explain the situation, is entirelytoo flimsy, when viewed in the light of ordinary personnel experience, to providejustification for the discharge of an employee with an unbroken record of 12years'work which had been better than average and reasonably satisfactoryI find it impossible to accept this as the true reason for Bosco's discharge, butfind that when the circumstances are reviewed as above set forth, it becomesobvious that Bosco was discharged in order to remove a potential troublespot thatbad arisen from Bosco's abandonment of MESA, and his affiliation with CIOUnder such circumstances it is found that Bosco was discharged on August 23,1946, not because of the unsatisfactory character of his service, or because of theLinhart incident, but because of his membership in and activity on behalf of theCIO, and to avoid offense to MESA, thereby discriminating against him and dis-couraging membership in the CIO and encouraging membership in MESA andthat by so doing, Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.Interference, Restraint, and CoercionThe complaint conhains the allegation that Respondent has urged, persuaded,and ordered its employees to join and continue their membership in MESA,and to assist and support said organization; that Respondent had questionedemployees with reference to thew membership in and activity on behalf of CIOand that Respondent had advised, urged and warned its employees to refrainfrom becoming members of the CIO or from engaging in activities in behalfof that organizationThere is no substantial evidence of any direct conducton the part of Respondent that is in line with either of these allegations In-ferentially, however, the conduct of Respondent that has been heretofore de-766972-48-vol 75-34 .516DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed had the effect of -urging, persuading, and of practicallyordering em-ployees to continue their membership in MESA and to assist and support thatorganization, and to advising, urging, and warning them to refrain from be-comingmembers of the CIO, or from engaging in activities on behalf of suchorganization.It is not my understanding that where the general course ofconduct of an employer is such as to have the effect of such warnings, urg-ings and advice,it is necessary that direct proof be made of written or spokenwords of such warning, urging or advice, but that the acts aloneare suf-ficient proof to support such allegations. It is therefore found that by theconduct heretofore described, the Respondenthas, ineffect,warned, urged,persuaded, and ordered its employees to join or continue their membershipinMESA, and to assist and support that organization;and has advised, urgedand warned its employees to refrainfrom becoming members of the CIO,and fromengaging in activities on behalf of that organization,and that by sodoing, Respondent has interfered with, restrained, and coercedits employeesin the exercise of the rights guaranteed in Section 7 of the Act.I find no substantial evidence that Respondent has questioned its employeeswith reference to their membership in and activities on behalf of the CIO,other than in the form of casual conversations between some of the employeesand some of their very immediate supervisors in which such topics might nor-mally ariseThe activity of the CIO was so open and the memberships andaffiliation of the employees so generally evidenced by the presence of CIO but-tons throughout the plant, that to impugn the motives of any such conversa-tions, and to give them a coercive effect under all the circuinstaices as theyexisted in the early part of 1946, would be unjustifiedIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondent has engaged in certain unfair laborpractices,itwill be recommended that it cease and desist therefromand take certainaffirmative action designed to effectuate the policies of the Act.The sevenpersonsnamed in the complaint and herein found to have beendiscriminatorily suspended on May 24, 1946, have all been reinstated as ofJuly 11l, 1946, and, except for such as might have voluntarily terminated theiremployment with Respondent, are still so employed and have suffered nothingas a result of such suspension other than the loss of pay they would have earnedduring the period of suspensionItwill therefore be recommended that eachof such seven persons be made whole for all loss of earnings they experiencedbetween May 24, 1946, and July 19, 1946, less their netearnings" if any, duringsuch period.i7By "net earnings"ismeant earnings less expenses,such as for tiansportation, room,and board,incurredby anemployee in connection with obtaining work and working else-where than for the Respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employmentelsewhere.SeeMatter ofCrossettLumber Company,8 N L It B.440.Monies received for work performed upon THE CLEVELAND GRAPHITE BRONZE COMPANY517Ordinarily in cases of eviction such as those that occurred on June 7, 1946, ifthe incident occurs without the knowledge of the employer, loss of payis not madeup to the employees except where there has been a refusal toreinstate uponapplicationIn this case, however, there was no mitigating lack of knowledge.Respondentwas fully aware of the eviction while it was taking place. It hadnumerousopportunities to halt the eviction, and continued opportunities to recallthe evicted employees to their machines while they were still on the sidewalk infront of the plant for a conside Able period, during which, instead of recallingthem, Respondent obtained the c names and locker numbers, got their streetclothes together and had them delivered to them on the sidewalk, without anyinvitation to return.This constituted -oo palpable a condonation of the illegaleviction to justifypenalizingthe N ictinis in any suns, even though it may amountonly to the pay for a few hours of work, since all three were invited to return towork during the afternoon and did in fact return to work the following morning.Itwill therefore be recommended that these three men, Stephen Gall, FrankLandig, and William Saggio be made whole for any loss of pay they may havesuffered on June 7, 1946. by reason of their eviction from the plant by officialsand committeemen of MESA with the knowledge and at least passive consentof RespondentItwill be further recommended that the Respondent take active and effectivesteps to insure protection to its employees while on the premises of Respondent,against physical violence or any t^ pe of interference with them in the performanceof their duties as employees, by any oljicer, committeeman, steward, or member ofMESA or any other labor organizationAnd it will be further recommended that Respondent post appropriate notices4o its employees in contormity with the copy of a notice attached hereto as"Appendix A."Since It has been found that Respondent entertains no antipathy toward anylabor organization as such, and evidently no objection to its employees freelychoosing a representative for purposes of collective bargaining, but that in thecircumstances here considered, has found itself a victim of circumstances whereinit felt that the conduct herein found to constitute unfair labor practices was,for economic reasons, necessaiy in older to continue its business functions alongthe line andto the extent requited to fulfill its place in the economic structure ofthe Nation, it will not be ieconnaended that Respondent cease and desist fromall nature of unfair labor practices, but only that it cease and desist from con-duct of the type in which it has been found to have engaged, and conduct of_asimilar character. It is not felt that unless enjoined from all unfair labor prac-tices, there is danger that Respondent would, in the future, further act in con-travention of the lawFor that reason, the broad ordersometimesissued is nothere indicated.On the basis of the foregoingfindingsof fact and upon the entire record herein,the undersigned makes the following :CONCLUsIONs OF LAW1.International Union, United Automobile, Aircraft and Agricultural Imple-mentWorkers of America, CIO, and Mechanics Educational Society of America,Local No. 5,are labor organizations within the meaning of Section 2 (5) of the Act.Federal, State,county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD2Mechanics Educational Society of America, Local No 5. having been dulyserved with a copy of the complaint herein.and a notice of this hearing, and havingentered a general appearance before the Board for the purpose of moving forcontinuance of this hearing, which motion was denied by the Board, but havingfailed to participate in the hearing itself, has nevertheless submitted itself toand is within the jurisdiction of the Board for the purpose of enforcement ofany order entered herein.3Respondent by interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, has engaged in andis-engaging in unfair labor practices within the meaning of Section S (1) of theAct, and4.By discriminating in regard to the hire and tenure of employment and con-tinuity of emplo}nient of Leonai 1 Bosco. John Fajack, Karl 'Ritter, Frank B.Galka, Anthony Petrovick, Samuel Geushaw. Ethel Harris, Stephen Gall. FlankLandig,William Saggio and Robert Bosco, thereby discouraging membership inInternational Union, United Automobile, Aircratt and Agricultural ImplementWorkers of America, CIO, and encouraging membership in the Mechanics Educa-tional Society of America, Local No 5, has engaged in and is engaging, in unfairlabor practices within the meaning of Section S (3) of the Act.5The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act6By discharging William E Bagshaw on August 22, 1946. and laying offFlorence Kmet on August 2, 1946, Respondent has engaged in no unfair laborpractices within the meaning of the Act.7.Respondent, by extending the termination date of the contract of January 1,1946, from January 1, 1947, to July 1, 1947, has not contributed to the financialsupport of MESA or otherwise assisted in the support of that organization.RECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, the under-signed recommends that Respondent. Cleveland Graphite Bronze Company, ofCleveland, Ohio, its othcers, agents, representatives, successors, and assigns shall:1.Cease and deist from :(a)Discouraging membership in International Union, United Automobile, Air-craft and Agricultural Implement Workers of America, CiO, or any other labororganization, or encouraging niembeiship in Mechanics Educational Society ofAmerica, Local No 5, or any other labor organization, by discrinunatirig in 'Lilymanner in regard to the hire or tenure of employment, or any condition of em-ployment, of any person because of his membership in or activities on behalf of,or his failure of membership in or actu ity on behalf of any labor organization,except insofar as such conduct might be protected by the proviso contained inSection 8 (3) of the Act.(b)From permitting the members, representatives, or officials of any labororganization to commit acts of violence on the premises of Respondent towardany of its employees, or interfere with the'proper performance of their dutiesas such employees, because such persons may be affiliated with a rival organiza-tion or may have refused to affiliate with and support the interfering organiza-tion.2.Take the following affirmative action which we find will effectuate thepolicies of the Act : THE 'CLEVELAND GRAPHITE BRONZE COMPANY519(a)Offer to Robert Bosco immediate and full reinstatement to his formeror substantially equivalent position," without prejudice to his seniority and otheri ights and privileges ;(b)Make whole the said Robert Bosco for any loss of pay he may have sufferedby reason of Respondent's discriminatory discharge of him, by the payment tohim of a sum of money equal to that which lie normally kvould have earned aswages from the (late of his discriminatory discharge on August 23, 1946, to thedate of Respondent's oiler of reinstatement, less his net earnings, if any, duringsuch period;(c)Make whole Leonaid Bosco, John M Fajack, Karl Ritter, Frank B Galka,Anthony Petrovick, Samuel Genshaw, and Ethel Harris, for any loss of pay suf-fered by then during their discriminatory suspension from employment betweenMay 24, 1946, and July 19, 1946, by the payment to each of them of a sum ofmoney which each normally would have earned as wages during such period, lessins net earnings, if any, during the same period.(d)Make whole Stephen Gall, Frank Landig and William Saggio, for any lossof wages they may have suffered on June 7, 1946, as the result of their evictionfrom Respondent's plant by the officers and shop committee of Mechanics Edu-cational Society of America, Local No. 5, with the knowledge and passive ap-proval of Respondent:(e)Take appropriate steps to protect its employees, while on Respondent'spremises, from acts of violence or interference with the performance of theirduties, by the members, representatives, or officers of any labor organization, be-cause such employees may be affiliated with a rival organization or may haverefused to affiliate with and support the interfering organization;(f)Post immediately at all points in the plant at Cleveland, Ohio, wherenotices to employees are usually posted, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Eighth Region, shall after being (linty signed by Respondent'srepresentatiN e, be posted by Respondent immediately upon receipt thereof andmaintained by it for Sixty (60) consecutive dad s thereafter in conspicuous placesincluding the bulletin boards above describedReasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director for the Eighth Region in writing, withinten (10) clays from the date of the receipt of this Intermediate Report and recom-nnendations, what steps Respondent has taken to comply therewith.It is recommended that the allegations of the complaint pertaining to thealleged discriminatory discharges of Florence Kmet and William E Bagshawbe dismissed and that the allegations in the complaint that Respondent has con-tributed financial support to MESA and otherwise assisted in the support of thatorganization be likewise dismissed.It is further recommended that unless on or before, ten (10) days from thereceipt of this Intermediate Report Respondent notifies the said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.In accordancewiththe Board's consistent inteipietation of the term,the expression"foimer or substantially equivalent position"is intended to mean"foimer position wher-ever possible,but if such position is no longer in existence,then to a substantially equiva-lent position"SeeMatter of TheChaseNational Bank of the City of Newfort.,SanJuan, PuertoRico,Bi ouch,65 N L It B 827. 520DECISIONS OF NATIONAL LABORRELATIONS BOARDAs provided in Section 20339 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946. any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to this Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the saine period, file an original andfour copies of a brief in support of the Intel mediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. Pioof of service on the,other parties of all papers filed with the Board shall be promptly made as requiredby Section 203.65As further provided in said Section 203 39, should any partydesire permission to argue orally before the Board, request theiefor must be madeinwriting to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.R. N. DENHAM,Trial Examiner.DatedDecember 16, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWE WILL NOT discourage membership in INTERNATIONAL UNION, UNITED AUTO-MOBILE, AIRcit i r AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO,or any other labor organization, or encourage membershipinMECHANICSEDUCATIONAL SOCIETY OF AMERICA, LOCAL No. 5, or any other labororganiza-tion, by discharging, suspending, laying oft or refusing to reinstate any of ouremployees, or by discriminating in any other manner in regard to their hireor tenure of employment or any term or condition of their employment, be-cause of their membership in said organizations or either of them, or any otherlabor organization, or their failure to maintain membershipin said organiza-tion or either of them, or any other labor organization, except insofar assuch conduct is protected by the proviso of Section 8 (3) of the National LaborRelations Act.WE WILL fully protect each and every employee while on the j:iremises ofthe company, against any interference with the performance of his duties asan employee of this company, by any labor organization or any of the mem-bers or representatives and officials thereof, because of the membership ofsuch employee in any labor organization, or his support thereof, or becauseof his failure to acquire or maintain membership in any such organization.WE WILL oFrER to Robert Bosco full and immediate reinstatement to hisformer or substantially equivalent employment without prejudice to anyseniority or other rights or privileges previously enjoyed by him,and will THE CLEVELAND GRAPHITE BRONZECOMPANY521make him whole for any loss of pay suffered as a result of his discriminatorydischarge on August 23, 1946WE WILL MAKE WHOLE the employees named below for any loss of pay suf-fered by them as a result of their discriminatory suspension of employ-ment between May 24, 1946, and July 19, 1946.Leonard BoscoAnthony PetrovickJohn M FajackSamuel GenshawKarl RitterEthel HarrisFrank B. GalkaWE WILL MAKE WHOLE the following employees for any loss of pay suf-fered by them on June 7, 1946, by reason of the unlawful and illegal evictionof said employees from the plant and premises and their places of employ-ment thereon, by officers, committeemen and representatives and members ofMechanical Educational Society of America, Local No. 5,Stephen GallWilliam SaggioFrank LandigTHE CLEVELAND GRAPHITEBRONZECOMPANY,By -------------------------------------(Representative)(Title)Dated ------------------------Thisbe altered,defaced, or covered by any other material.e